

Greystone Business Credit II LLC 

--------------------------------------------------------------------------------

 
LOAN AND SECURITY AGREEMENT
 
Dated as of December 29, 2006
 
between
 
GREYSTONE BUSINESS CREDIT II LLC,
 
as Lender,
 
and
 
TITAN GLOBAL HOLDINGS, INC.
TITAN PCB WEST, INC.
TITAN PCB EAST, INC.
OBLIO TELECOM, INC.
TITAN WIRELESS COMMUNICATIONS, INC.
START TALK INC. AND
PINLESS, INC.
 
as Borrowers
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
TABLE OF CONTENTS



     
Page
1.
LOANS AND CREDIT ACCOMMODATIONS
1
 
1.1
Amount
1
 
1.2
Reserves
2
 
1.3
Other Provisions Applicable to Credit Accommodations
3
 
1.4
Repayment
4
 
1.5
Minimum Borrowing
4
2.
INTEREST AND FEES
4
 
2.1
Interest
4
 
2.2
Fees and Shares of Stock
5
 
2.3
Computation of Interest and Fees
6
 
2.4
Loan Account; Monthly Accountings
6
3.
SECURITY INTEREST
7
 
3.1
Grant of Security Interest
7
 
3.2
Possessory Collateral
7
 
3.3
Preservation of Collateral and Perfection of Security Interest Therein
8
4.
ADMINISTRATION
8
 
4.1
Lock Boxes
8
 
4.2
Remittance of Proceeds and Tax Refunds
8
 
4.3
Application of Payments
8
 
4.4
Notification; Verification
9
 
4.5
Power of Attorney
9
 
4.6
Disputes
10
 
4.7
Invoices
10
 
4.8
Inventory
11
 
4.9
Access to Collateral, Books and Records
11
5.
REPRESENTATIONS, WARRANTIES AND COVENANTS
12
 
5.1
Existence and Authority
12
 
5.2
Name; Trade Names and Styles
13
 
5.3
Title to Collateral; Permitted Liens
13
 
5.4
Accounts and Chattel Paper
14
 
5.5
Electronic Chattel Paper
14
 
5.6
Investment Property
14
 
5.7
Commercial Tort Claims
15
 
5.8
State of Organization; Location of Collateral
15
 
5.9
Financial Condition, Statements and Reports
15
 
5.10
Tax Returns and Payments; Pension Contributions
16
 
5.11
Compliance with Laws
16

 
 
-i-

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 

 
5.12
Litigation
16
 
5.13
Use of Proceeds
17
 
5.14
Insurance
17
 
5.15
Financial and Collateral Reports
17
 
5.16
Litigation Cooperation
19
 
5.17
Maintenance of Collateral, Etc
19
 
5.18
Notification of Changes
19
 
5.19
Further Assurances
19
 
5.20
Negative Covenants
19
 
5.21
Financial Covenants
20
6.
RELEASE AND INDEMNITY
21
 
6.1
Release
21
 
6.2
Indemnity
21
7.
TERM
22
 
7.1
Maturity Date
22
 
7.2
Early Termination
22
 
7.3
Payment of Obligations
23
 
7.4
Effect of Termination
23
8.
EVENTS OF DEFAULT AND REMEDIES
23
 
8.1
Events of Default
23
 
8.2
Remedies
24
 
8.3
Application of Proceeds
26
9.
GENERAL PROVISIONS
27
 
9.1
Notices
27
 
9.2
Severability
27
 
9.3
Integration
27
 
9.4
Waivers
27
 
9.5
Amendment
28
 
9.6
Time of Essence
28
 
9.7
Attorneys Fees and Costs
28
 
9.8
Benefit of Agreement; Assignability
29
 
9.9
Headings; Construction
29
 
9.10
GOVERNING LAW; CONSENT TO FORUM, ETC
29
 
9.11
WAIVER OF JURY TRIAL, ETC
30
10.
Joint and Several Liability
30

 


Schedule A
Description of Certain Terms
Schedule B
Definitions
Exhibit A
Form of Term Note A
Exhibit B
Form of Term Note B


 
-ii-

--------------------------------------------------------------------------------



Greystone Business Credit II LLC 

--------------------------------------------------------------------------------


Loan and Security Agreement
 
This Loan and Security Agreement (as it may be amended, this "Agreement") is
entered into on December 29, 2006 between Greystone Business Credit II
LLC ("Lender"), having an address at 152 West 57th Street, 60th Floor, New York,
New York 10019 and Titan Global Holdings, Inc., a Utah corporation, Titan PCB
West, Inc., a Delaware corporation, Titan PCB East, Inc., a Delaware
corporation, Oblio Telecom, Inc., a Delaware corporation, Titan Wireless
Communications, Inc., a Delaware corporation, Start Talk Inc., a Delaware
corporation, and Pinless, Inc., a Texas corporation (collectively, "Borrowers",
and each a "Borrower"), whose principal office is located at 407 International
Parkway, Suite 403, Richardson, Texas 75088 ("Borrowers' Address"). The
Schedules to this Agreement are an integral part of this Agreement and are
incorporated herein by reference. Terms used, but not defined elsewhere, in this
Agreement are defined in Schedule B.
 

1.  
LOANS AND CREDIT ACCOMMODATIONS.

 
1.1  Amount.
 
Subject to the terms and conditions contained in this Agreement, Lender will:
 
(a)  Revolving Loans and Credit Accommodations. From time to time during the
Term at each Borrower's request, make revolving loans to such Borrower
("Revolving Loans"), and make letters of credit, bankers acceptances and other
credit accommodations ("Credit Accommodations") available to such Borrower, in
each case to the extent that there is sufficient Availability for such Borrower
at the time of such request to cover, dollar for dollar, the requested Revolving
Loan or Credit Accommodation of such Borrower; provided, that after giving
effect to such Revolving Loan or Credit Accommodation, (x) the outstanding
balance of all monetary Obligations (excluding the principal balance of any Term
Loans and including the Credit Accommodation Balance) will not exceed the
Maximum Facility Amount set forth in Section 1(a) of Schedule A and (y) none of
the other Loan Limits for Revolving Loans set forth in Section 1 of Schedule A
will be exceeded. For this purpose, "Availability" means, with respect to each
Borrower:
 
(i)  the aggregate amount of such Borrower's Eligible Accounts (less maximum
existing or asserted taxes, discounts, credits and allowances) multiplied by the
Accounts Advance Rate set forth in Section 1(b)(i) of Schedule A (but in no
event to exceed the Accounts Sublimit set forth in Section 1(c) of Schedule A);
 
plus
 
(ii)  the lower of cost or market value of such Borrower's Eligible Inventory
multiplied by the applicable Inventory Advance Rate(s) set forth in
Section 1(b)(ii) of Schedule A, but not to exceed the Inventory Sublimit(s) set
forth in Section 1(d) of Schedule A;
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
minus
 
(iii)  all Reserves with respect to such Borrower which Lender has established
pursuant to Section 1.2 (including those to be established in connection with
the requested Revolving Loan or Credit Accommodation);
 
minus
 
(iv)  the outstanding balance of all monetary Obligations with respect to such
Borrower (excluding the principal balance of the Term Loan with respect to such
Borrower); and
 
plus
 
(v)  the Overadvance Amount with respect to such Borrower, if any, set forth in
Section 1(g) of Schedule A.
 
(b)  Term Loan A. Make (i) on the date of this Agreement an advance to Borrowers
computed with respect to the value of all Eligible Equipment owned by Borrowers
on the date of this Agreement (the "Equipment Advance") in the principal amount,
if any, set forth in Section 2(a)(i)(A) of Schedule A, (ii) on the date of this
Agreement an advance to Borrowers computed with respect to the value of all
Eligible Real Property owned by Borrowers on the date of this Agreement (the
"Real Property Advance") in the principal amount, if any, set forth in
Section 2(a)(i)(B) of Schedule A and (iii) in Lender's sole and absolute
discretion and upon at least fifteen days prior written request by Borrowers,
one or more advances to Borrowers computed with respect to the value of all
Capital Expenditure Equipment to be acquired with the proceeds of such advance
(each, a "Capital Expenditure Advance") in a principal amount, if any, set forth
in Section 2(a)(i)(C) of Schedule A. The Equipment Advance, the Real Property
Advance and all Capital Expenditure Advances are referred to individually as a
"Term Loan A Advance" and collectively as the "Term Loan A." Each Term Loan A
Advance will be evidenced by a term note in the form attached hereto as Exhibit
A.
 
(c)  Term Loan B. Make on the date of this Agreement an advance to Borrowers
computed with respect to the value of the Tax Refunds owing to Borrowers on the
date of this Agreement (the "Term Loan B Advance" and collectively as the "Term
Loan B"; and together with the Term Loan A the "Term Loan.") in the principal
amount, if any, set forth in Section 2(a)(ii) of Schedule A. Each Term Loan B
Advance will be evidenced by a term note in the form attached hereto as Exhibit
B.
 
1.2  Reserves.
 
Lender may from time to time establish and revise such reserves as Lender deems
appropriate in its sole discretion ("Reserves") to reflect (i) events,
conditions, contingencies or risks which affect or may affect (A) the Collateral
or its value, or the security interests and other rights of Lender in the
Collateral or (B) the assets, business or prospects of Borrowers or any Obligor,
(ii) Lender's good faith concern that any Collateral report or financial
information furnished to Lender by or on behalf of Borrowers or any Obligor is
or may have been incomplete, inaccurate or misleading in any material respect,
(iii) any fact or circumstance which Lender determines in good faith
constitutes, or could constitute, a Default or Event of Default or (iv) any
other events or circumstances which Lender determines in good faith make the
establishment or revision of a Reserve prudent. Without limiting the foregoing,
Lender shall (x) in the case of each Credit Accommodation issued for the
purchase of Inventory (a) which meets the criteria for Eligible Inventory set
forth in clauses (i), (ii), (iii), (v) and (vi) of the definition of Eligible
Inventory, (b) which is or will be in transit to one of the locations set forth
in Sections 9(a)(4), 9(b)(4), 9(c)(4), 9(d)(4), 9(e)(4), 9(f)(4) or 9(g)(4) of
Schedule A, (c) which is fully insured in a manner satisfactory to Lender and
(d) with respect to which Lender is in possession of all bills of lading and all
other documentation which Lender has requested, all in form and substance
satisfactory to Lender in its sole discretion, establish a Reserve equal to the
cost of such Inventory (plus all duties, freight, taxes, insurance, costs and
other charges and expenses relating to such Credit Accommodation or such
Eligible Inventory) multiplied by a percentage equal to 100% minus the Inventory
Advance Rate applicable to such Eligible Inventory and (y) in the case of any
other Credit Accommodation issued for any other purpose, establish a Reserve
equal to the full amount of such Credit Accommodation plus all costs and other
charges and expenses relating to such Credit Accommodation. In addition, Lender
shall establish a permanent Reserve in the amount set forth in Section 1(f) of
Schedule A and if the outstanding principal balance of any Term Loan A Advance
with respect to Eligible Equipment exceeds the percentage set forth in
Section 2(a)(i)(A) or 2(a)(i)(C) of Schedule A of the appraised value of such
Eligible Equipment, Lender may establish an additional Reserve in the amount of
such excess (and, for this purpose, if payments of principal on the Term Loan A
Advances against Eligible Equipment and Real Property are not calculated
separately, payments of principal of the Term Loan A made by Borrowers shall be
deemed to apply to the Term Loan A Advance with respect to Eligible Equipment
and Real Property, respectively, in proportion to the original principal amounts
of such Advances). Lender may, in its discretion, establish and revise Reserves
by deducting them in determining Availability or by reclassifying Eligible
Accounts or Eligible Inventory as ineligible. In no event shall the
establishment of a Reserve in respect of a particular actual or contingent
liability obligate Lender to make advances to pay such liability or otherwise
obligate Lender with respect thereto.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
1.3  Other Provisions Applicable to Credit Accommodations.
 
Lender may, in its sole discretion and on terms and conditions acceptable to
Lender, make Credit Accommodations available to Borrowers either by issuing
them, or by causing other financial institutions to issue them supported by
Lender's guaranty or indemnification; provided, that after giving effect to each
Credit Accommodation, the Credit Accommodation Balance will not exceed the
Credit Accommodation Limit set forth in Section 1(e) of Schedule A. Any amounts
paid by Lender in respect of a Credit Accommodation to a Borrower will be
treated for all purposes as a Revolving Loan to such Borrower which shall be
secured by the Collateral and bear interest, and be payable, in the same manner
as a Revolving Loan. Borrowers agree to execute all documentation required by
Lender or the issuer of any Credit Accommodation in connection with any such
Credit Accommodation.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
1.4  Repayment.
 
Accrued interest on all monetary Obligations shall be payable on the first day
of each month. Principal of the Term Loans shall be repaid as set forth in
Section 2(b) of Schedule A. If at any time any of the Loan Limits are exceeded,
Borrowers will immediately pay to Lender such amounts (or provide cash
collateral to Lender with respect to the Credit Accommodation Balance in the
manner set forth in Section 7.3) as shall cause all Borrowers to be in full
compliance with all of the Loan Limits. Notwithstanding the foregoing, Lender
may, in its sole discretion, make or permit Revolving Loans, the Term Loans, any
Credit Accommodations or any other monetary Obligations to be in excess of any
of the Loan Limits; provided, that Borrowers shall, upon Lender's demand, pay to
Lender such amounts as shall cause all Borrowers to be in full compliance with
all of the Loan Limits. All unpaid monetary Obligations shall be payable in full
on the Maturity Date (as defined in Section 7.1) or, if earlier, the date of any
early termination pursuant to Section 7.2. Notwithstanding the foregoing,
(i) upon receipt of Tax Refunds, the amount of such Tax Refunds shall be paid to
Lender for application to Term Loan B as a mandatory prepayment as set forth in
Section 2(b)(iii) of Schedule A and (ii) Borrowers shall make any mandatory
prepayments of Term Loan B set forth in Section 2(b)(iv) of Schedule A.
 
1.5  Minimum Borrowing.
 
Subject to the terms and conditions of this Agreement, Borrowers agree to
(i) borrow sufficient amounts to cause the outstanding principal balance of the
Loans to equal or exceed, at all times prior to the Maturity Date, the Minimum
Loan Amount set forth in Section 4 of Schedule A and (ii) maintain Availability
sufficient to enable each Borrower to do so. However, Lender shall not be
obligated to loan Borrowers the Minimum Loan Amount other than in accordance
with all of the terms and conditions of this Agreement.
 

2.  
INTEREST AND FEES.

 
2.1  Interest.
 
All Loans and other monetary Obligations shall bear interest at the Interest
Rate(s) set forth in Section 3 of Schedule A, except where expressly set forth
to the contrary in this Agreement or another Loan Document; provided, that after
the occurrence of an Event of Default, all Loans and other monetary Obligations
shall, at Lender's option, bear interest at a rate per annum equal to three
percent (3%) in excess of the rate otherwise applicable thereto (the "Default
Rate") until paid in full (notwithstanding the entry of any judgment against any
Borrower or the exercise of any other right or remedy by Lender), and all such
interest shall be payable on demand. Changes in the Interest Rate shall be
effective as of the date of any change in the Prime Rate. Notwithstanding
anything to the contrary contained in this Agreement, the aggregate of all
amounts deemed to be interest hereunder and charged or collected by Lender is
not intended to exceed the highest rate permissible under any applicable law,
but if it should, such interest shall automatically be reduced to the extent
necessary to comply with applicable law and Lender will refund to Borrowers any
such excess interest received by Lender.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
2.2  Fees and Shares of Stock.
 
Borrowers shall pay Lender the following fees, and issue Lender the following
shares of stock, which are in addition to all interest and other sums payable by
Borrowers to Lender under this Agreement, and are not refundable:
 
(a)  Closing Fee. A closing fee (the "Closing Fee") in the amount set forth in
Section 6(a) of Schedule A, which shall be deemed to be fully earned as of, and
payable on, the date hereof.
 
(b)  Facility Fees. A facility fee for the Initial Term (the "Initial Term
Facility Fee") in the amount set forth in Section 6(b)(i) of Schedule A (which
shall be fully earned as of, and shall be payable on, each anniversary of the
date of this Agreement during the Initial Term, other than the Maturity Date),
and a facility fee for each Renewal Term (the "Renewal Term Facility Fee") in
the amount set forth in Section 6(b)(ii) of Schedule A (which shall be fully
earned as of, and shall be payable on, the first day of such Renewal Term and on
each anniversary thereof during such Renewal Term, other than the Maturity
Date).
 
(c)  Servicing Fee. A monthly servicing fee (the "Servicing Fee") in the amount
set forth in Section 6(c) of Schedule A, in consideration of Lender's
administration and other services pursuant to this Agreement for each month (or
part thereof), which shall be fully earned as of, and payable in advance on, the
date of this Agreement and on the first day of each month thereafter so long as
any of the Obligations are outstanding.
 
(d)  Unused Line Fee. An unused line fee (the "Unused Line Fee") at a rate equal
to the percentage per annum set forth in Section 6(d) of Schedule A of the
amount by which the Maximum Facility Amount exceeds the average daily
outstanding principal balance of the Loans and the Credit Accommodation Balance
during the immediately preceding month (or part thereof), which fee shall be
payable, in arrears, on the first day of each month so long as any of the
Obligations are outstanding and on the Maturity Date.
 
(e)  Minimum Borrowing Fee. A minimum borrowing fee (the "Minimum Borrowing
Fee") equal to the excess, if any, of (i) interest which would have been payable
in respect of each period set forth in Section 6(e)(i) of Schedule A if, at all
times during such period, the principal balance of the Loans were equal to the
Minimum Loan Amount over (ii) the actual interest payable in respect of such
period, which fee shall be fully earned as of the last day of such period and
payable on the date set forth in Section 6(e)(ii) of Schedule A and on the
Maturity Date, commencing with the immediately following period.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
(f)  Success Fee. A success fee (the "Success Fee") in the amount set forth in
Section 6(f) of Schedule A, which shall be fully earned as of the date of this
Agreement and payable as set forth in Section 6(f) of Schedule A.
 
(g)  Shares. Shares of the capital stock of Titan Global Holdings, Inc. (the
"Shares"), as summarized in Section 6(g) of Schedule A and as more fully set
forth in a separate stock purchase agreement executed by Borrowers
contemporaneously with this Agreement.
 
(h)  Credit Accommodation Fees. The fees relating to Credit Accommodations (or
guaranties thereof by Lender) in the amount set forth in Section 6(i) of
Schedule A (the "Credit Accommodation Fees"), payable, in arrears, on the first
day of each month so long as any of the Obligations are outstanding and on the
Maturity Date, plus all costs and fees charged by the issuer, payable as and
when such costs and fees are charged.
 
(i)  Administration Fee. A monthly administration fee (the "Administration Fee")
in the amount set forth in Section 6(k) of Schedule A, in consideration of
Lender's administration of collateral and other matters pursuant to this
Agreement for each month (or part thereof) which shall be fully earned as of,
and payable in advance on the date of this Agreement and on the first day of
each month thereafter so long as any of the Obligations are outstanding through
the payment due December 1, 2007.
 
2.3  Computation of Interest and Fees.
 
All interest and fees shall be calculated daily on the closing balances in the
Loan Account based on the actual number of days elapsed in a year of 360 days.
For purposes of calculating interest and fees, if the outstanding daily
principal balance of the Revolving Loans is a credit balance, such balance shall
be deemed to be zero.
 
2.4  Loan Account; Monthly Accountings.
 
Lender shall maintain a loan account for Borrowers collectively and each
Borrower individually, reflecting all advances, charges, expenses and payments
made pursuant to this Agreement (collectively, the "Loan Account"), and shall
provide Borrowers with a monthly accounting reflecting the activity in the Loan
Account as soon as reasonably practicable. Each accounting shall be deemed
correct, accurate and binding on Borrowers and an account stated (except for
reverses and reapplications of payments made and corrections of errors
discovered by Lender), unless Borrowers notify Lender in writing to the contrary
within sixty days after such account is rendered, describing the nature of any
alleged errors or omissions. However, Lender's failure to maintain the Loan
Account or to provide any such accounting shall not affect the legality or
binding nature of any of the Obligations. Interest, fees and other monetary
Obligations due and owing under this Agreement (including fees and other amounts
paid by Lender to issuers of Credit Accommodations) may, in Lender's discretion,
be charged to the Loan Account, and will thereafter be deemed to be Revolving
Loans and will bear interest at the same rate as other Revolving Loans.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
 

3.  
SECURITY INTEREST.

 
3.1  Grant of Security Interest.
 
To secure the full payment and performance of all of the Obligations, each
Borrower hereby assigns to Lender and grants to Lender a continuing security
interest in the following property of such Borrower, whether tangible or
intangible, now or hereafter owned, existing, acquired or arising and wherever
now or hereafter located, and whether or not eligible for lending purposes:
(i) all Accounts (whether or not Eligible Accounts) and all Goods whose sale,
lease or other disposition by such Borrower has given rise to Accounts and have
been returned to, or repossessed or stopped in transit by, such Borrower;
(ii) all Chattel Paper, Instruments, Documents and General Intangibles
(including all patents, patent applications, trademarks, trademark applications,
trade names, trade secrets, goodwill, copyrights, copyright applications,
registrations, licenses, software, franchises, customer lists, tax refund claims
(including without limitation, the Tax Refunds), claims against carriers and
shippers, guarantee claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification); (iii) all Inventory
(whether or not Eligible Inventory); (iv) all Goods (other than Inventory),
including Equipment (whether or not Eligible Equipment), vehicles and Fixtures;
(v) all Investment Property; (vi) all Deposit Accounts, bank accounts, deposits
and cash; (vii) all Letter-of-Credit Rights; (viii) all Commercial Tort Claims
listed in Section 14 of Schedule A; (ix) all Supporting Obligations; (x) any
other property of such Borrower now or hereafter in the possession, custody or
control of Lender or any agent or any parent, Affiliate or Subsidiary of Lender
or any participant with Lender in the Loans, for any purpose (whether for
safekeeping, deposit, collection, custody, pledge, transmission or otherwise)
and (xi) all additions and accessions to, substitutions for, and replacements,
products and Proceeds of the foregoing property, including proceeds of all
insurance policies insuring the foregoing property, and all of such Borrower’s
books and records relating to any of the foregoing and to such Borrower’s
business.
 
3.2  Possessory Collateral.
 
Immediately upon any Borrower's receipt of any portion of the Collateral
evidenced by an agreement, Instrument or Document, including any Tangible
Chattel Paper and any Investment Property consisting of certificated securities,
such Borrower shall deliver the original thereof to Lender together with an
appropriate endorsement or other specific evidence of assignment thereof to
Lender (in form and substance acceptable to Lender). If an endorsement or
assignment of any such items shall not be made for any reason, Lender is hereby
irrevocably authorized, as such Borrower's attorney and agent-in-fact, to
endorse or assign the same on such Borrower's behalf.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
3.3  Preservation of Collateral and Perfection of Security Interest Therein.
 
Each Borrower shall, at Lender's request, at any time and from time to time,
authenticate, execute and deliver to Lender such financing statements, documents
and other agreements and instruments (and pay the cost of filing or recording
the same in all public offices deemed necessary or desirable by Lender) and do
such other acts and things or cause third parties to do such other acts and
things as Lender may deem necessary or desirable in its sole discretion in order
to establish and maintain a valid, attached and perfected security interest in
the Collateral in favor of Lender (free and clear of all other liens, claims,
encumbrances and rights of third parties whatsoever, whether voluntarily or
involuntarily created, except Permitted Liens) to secure payment of the
Obligations and to facilitate the collection of the Collateral. Each Borrower
authorizes Lender to file, transmit, or communicate, as applicable, financing
statements and amendments describing the Collateral as "all personal property of
debtor" or "all assets of debtor" or words of similar effect, in order to
perfect Agent's security interest in the Collateral without any Borrower's
signature. Each Borrower also hereby ratifies its authorization for Lender to
have filed in any jurisdiction any financing statements filed prior to the date
hereof.
 

4.  
ADMINISTRATION.

 
4.1  Lock Boxes.
 
Borrowers will, at their expense, establish (and revise from time to time as
Lender may require) procedures acceptable to Lender, in Lender's sole
discretion, for the collection of checks, wire transfers and other proceeds of
Accounts ("Account Proceeds"), which may include directing all Account Debtors
to send all such proceeds directly to a post office box designated by Lender
either in the name of the applicable Borrower (but as to which Lender has
exclusive access) or, at Lender's option, in the name of Lender (a "Lock Box").
Each Borrower agrees to execute, and to cause its depository banks to execute,
such Lock Box agreements and other documentation as Lender shall require from
time to time in connection with the foregoing.
 
4.2  Remittance of Proceeds and Tax Refunds.
 
Except as provided in Section 4.1, all Proceeds arising from (a) the sale or
other disposition of any Collateral or (b) Tax Refunds shall be delivered, in
kind, by each Borrower to Lender in the original form in which received by such
Borrower not later than the following Business Day after receipt by such
Borrower. Until so delivered to Lender, each Borrower shall hold such Proceeds
separate and apart from such Borrower's other funds and property in an express
trust for Lender. Nothing in this Section 4.2 shall limit the restrictions on
disposition of Collateral set forth elsewhere in this Agreement.
 
4.3  Application of Payments.
 
Lender may, in its sole discretion, apply, reverse and re-apply all cash and
non-cash Proceeds of Collateral or other payments received with respect to the
Obligations, in such order and manner as Lender shall determine, whether or not
the Obligations are due, and whether before or after the occurrence of a Default
or an Event of Default. For purposes of determining Availability, such amounts
will be credited to the Loan Account and the Collateral balances to which they
relate upon Lender's receipt of an advice from Lender's Bank (set forth in
Section 11 of Schedule A) that such items have been credited to Lender's account
at Lender's Bank (or upon Lender's deposit thereof at Lender's Bank in the case
of payments received by Lender in kind), in each case subject to final payment
and collection. However, for purposes of computing interest on the Obligations,
such items shall be deemed applied by Lender five Business Days after Lender's
receipt of advice of deposit thereof at Lender's Bank.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
4.4  Notification; Verification.
 
Lender or its designee may, from time to time, whether or not a Default or Event
of Default has occurred: (i) verify directly with the Account Debtors the
validity, amount and other matters relating to the Accounts and Chattel Paper,
by means of mail, telephone or otherwise, either in the name of any Borrower or
Lender or such other name as Lender may choose; (ii) notify Account Debtors that
Lender has a security interest in the Accounts and that payment thereof is to be
made directly to Lender; and (iii) demand, collect or enforce payment of any
Accounts and Chattel Paper (but without any duty to do so).
 
4.5  Power of Attorney.
 
Each Borrower hereby grants to Lender an irrevocable power of attorney, coupled
with an interest, authorizing and permitting Lender (acting through any of its
officers, employees, attorneys or agents), at any time (whether or not a Default
or Event of Default has occurred and is continuing, except as expressly provided
below), at Lender's option, but without obligation, with or without notice to
such Borrower, and at Borrowers' expense, to do any or all of the following, in
such Borrower's name or otherwise: (i) execute on behalf of such Borrower any
documents that Lender may, in its sole discretion, deem advisable in order to
perfect and maintain Lender's security interests in the Collateral, to exercise
a right of such Borrower or Lender, or to fully consummate all the transactions
contemplated by this Agreement and the other Loan Documents (including such
financing statements and continuation financing statements, and amendments
thereto, as Lender shall deem necessary or appropriate) and to file as a
financing statement any copy of this Agreement or any financing statement signed
by such Borrower; (ii) execute on behalf of such Borrower any document
exercising, transferring or assigning any option to purchase, sell or otherwise
dispose of or lease (as lessor or lessee) any real or personal property which is
part of the Collateral or in which Lender has an interest; (iii) execute on
behalf of such Borrower any invoices relating to any Accounts, any draft against
any Account Debtor, any proof of claim in bankruptcy, any notice of Lien or
claim, and any assignment or satisfaction of mechanic's, materialman's or other
Lien; (iv) execute on behalf of such Borrower any notice to any Account Debtor;
(v) receive and otherwise take control in any manner of any cash or non-cash
items of payment or Proceeds of Collateral; (vi) endorse such Borrower's name on
all checks and other forms of remittances received by Lender; (vii) pay, contest
or settle any Lien, charge, encumbrance, security interest and adverse claim in
or to any of the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; (viii) after the occurrence of a
Default or Event of Default, grant extensions of time to pay, compromise claims
relating to, and settle Accounts, Chattel Paper and General Intangibles for less
than face value and execute all releases and other documents in connection
therewith; (ix) pay any sums required on account of such Borrower's taxes or to
secure the release of any Liens therefor; (x) pay any amounts necessary to
obtain, or maintain in effect, any of the insurance described in Section 5.14;
(xi) settle and adjust, and give releases of, any insurance claim in an amount
in excess of $50,000 (or upon the occurrence and during the continuance of an
Event of Default, any insurance claim regardless of its amount) that relates to
any of the Collateral and obtain payment therefor; (xii) instruct any third
party having custody or control of any Collateral or books or records belonging
to, or relating to, such Borrower to give Lender the same rights of access and
other rights with respect thereto as Lender has under this Agreement;
(xiii) after the occurrence of a Default or Event of Default, change the address
for delivery of such Borrower's mail and receive and open all mail addressed to
such Borrower; and (xiv) endorse or assign to Lender on such Borrower's behalf
any portion of Collateral evidenced by an agreement, Instrument or Document if
an endorsement or assignment of any such items is not made by such Borrower
pursuant to Section 3.2. Any and all sums paid, and any and all costs, expenses,
liabilities, obligations and reasonable attorneys' fees incurred, by Lender with
respect to the foregoing shall be added to and become part of the Obligations,
shall be payable on demand, and shall bear interest at a rate equal to the
highest interest rate applicable to any of the Obligations. Borrowers agree that
Lender's rights under the foregoing power of attorney or any of Lender's other
rights under this Agreement or the other Loan Documents shall not be construed
to indicate that Lender is in control of the business, management or properties
of Borrowers.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
4.6  Disputes.
 
Borrowers shall promptly notify Lender of all disputes or claims relating to
Accounts and Chattel Paper. Borrowers will not, without Lender's prior written
consent, compromise or settle any Account or Chattel Paper for less than the
full amount thereof, grant any extension of time of payment of any Account or
Chattel Paper, release (in whole or in part) any Account Debtor or other person
liable for the payment of any Account or Chattel Paper or grant any credits,
discounts, allowances, deductions, return authorizations or the like with
respect to any Account or Chattel Paper; except that prior to the occurrence of
an Event of Default, Borrowers may take any of such actions in the ordinary
course of its business, provided that Borrowers promptly report the same to
Lender.
 
4.7  Invoices.
 
At Lender's request, each Borrower will cause all invoices and statements which
it sends to Account Debtors or other third parties to be marked, in a manner
satisfactory to Lender, to reflect Lender's security interest therein.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
4.8  Inventory.
 
(a)  Returns. Provided that no Event of Default has occurred and is continuing,
if any Account Debtor returns any Inventory to a Borrower in the ordinary course
of its business, Borrower will promptly upon issuing any credit memorandum in an
amount in excess of $10,000 to the Account Debtor in an appropriate amount, send
a copy thereof to Lender. After the occurrence of an Event of Default, no
Borrower will accept any return without Lender's prior written consent. If an
Event of Default has occurred, Borrowers will (i) hold the returned Inventory in
trust for Lender; (ii) segregate all returned Inventory from all of Borrowers'
other property; and (iii) conspicuously label the returned Inventory as Lender's
property. Regardless of whether an Event of Default has occurred, Borrowers will
immediately notify Lender of the return of such Inventory, specifying the reason
for such return, the location and the condition of the returned Inventory and,
at Lender's request, deliver such returned Inventory to Lender at an address
specified by Lender.
 
(b)  Other Covenants. Borrowers will not, without Lender's prior written
consent, (i) store any Inventory with any warehouseman or other third party
other than as set forth in Sections 9(a)(4), 9(b)(4), 9(c)(4), 9(d)(4), 9(e)(4),
9(f)(4) or 9(g)(4) of Schedule A or (ii) sell any Inventory on a sale-or-return,
guaranteed sale, consignment, or other contingent basis. All of the Inventory
has been produced only in accordance with the Fair Labor Standards Act of 1938
and all rules, regulations and orders promulgated thereunder.
 
4.9  Access to Collateral, Books and Records.
 
At reasonable times, and on two Business Day's notice prior to the occurrence of
a Default or an Event of Default and at any time and with or without notice
after the occurrence of a Default or an Event of Default, Lender or its agents
shall have the right to inspect the Collateral, and the right to examine and
copy each Borrower's books and records. Lender shall take reasonable steps to
keep confidential all information obtained in any such inspection or
examination, but Lender shall have the right to disclose any such information to
its auditors, regulatory agencies, attorneys and participants, and pursuant to
any subpoena or other legal process. Each Borrower agrees to give Lender access
to any or all of such Borrower's premises to enable Lender to conduct such
inspections and examinations. Such inspections and examinations shall be at
Borrowers' expense and the charge therefor shall be $1,000 per person per day
(or such higher amount as shall represent Lender's then current standard
charge), plus reasonable out-of-pocket expenses. Lender may, at Borrowers'
expense, use each Borrower's personnel, computer and other equipment, programs,
printed output and computer readable media, supplies and premises for the
collection, sale or other disposition of Collateral to the extent Lender, in its
sole discretion, deems appropriate. Each Borrower hereby irrevocably authorizes
all accountants and third parties to disclose and deliver to Lender, at
Borrowers' expense, all financial information, books and records, work papers,
management reports and other information in their possession regarding each
Borrower. No Borrower will enter into any agreement with any accounting firm,
service bureau or third party to store such Borrower's books or records at any
location other than Borrowers' Address without first obtaining Lender's written
consent (which consent may be conditioned upon such accounting firm, service
bureau or other third party agreeing to give Lender the same rights with respect
to access to books and records and related rights as Lender has under this
Agreement).
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
 

5.  
REPRESENTATIONS, WARRANTIES AND COVENANTS.

 
To induce Lender to enter into this Agreement, each Borrower represents,
warrants and covenants as follows (it being understood that (i) each such
representation and warranty will be deemed remade as of the date on which each
Loan is made and each Credit Accommodation is provided and shall not be affected
by any knowledge of, or any investigation by, Lender, and (ii) the accuracy of
each such representation, warranty and covenant will be a condition to each Loan
and Credit Accommodation):
 
5.1  Existence and Authority.
 
Titan Global Holdings, Inc. is duly organized, validly existing and in good
standing under the laws of the State of Utah and its state organizational
identification number is __________. Titan PCB West, Inc. is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and its state organizational identification number is __________. Titan PCB
East, Inc. is duly organized, validly existing and in good standing under the
laws of the State of Delaware and its state organizational identification number
is __________. Oblio Telecom, Inc. is duly organized, validly existing and in
good standing under the laws of the State of Delaware and its state
organizational identification number is __________. Titan Wireless
Communications, Inc. is duly organized, validly existing and in good standing
under the laws of the State of Delaware and its state organizational
identification number is __________. Start Talk Inc. is duly organized, validly
existing and in good standing under the laws of the State of Delaware and its
state organizational identification number is __________. Pinless, Inc. is duly
organized, validly existing and in good standing under the laws of the State of
Texas and its state organizational identification number is __________. Each
Borrower is qualified and licensed to do business in all jurisdictions in which
any failure to do so would have a material adverse effect on such Borrower. The
execution, delivery and performance by Borrowers of this Agreement and all of
the other Loan Documents have been duly and validly authorized, do not violate
any Borrower's articles or certificate of incorporation, by-laws or other
organizational documents, or any law or any agreement or instrument or any court
order which is binding upon any Borrower or its property, do not constitute
grounds for acceleration of any indebtedness or obligation under any agreement
or instrument which is binding upon any Borrower or its property, and do not
require the consent of any Person. This Agreement and such other Loan Documents
have been duly executed and delivered by, and are enforceable against, each
Borrower, and all other Obligors who have signed them, in accordance with their
respective terms. Sections 9(a)(7), 9(b)(7), 9(c)(7), 9(d)(7), 9(e)(7), 9(f)(7)
and 9(g)(7) and Sections 9(a)(8), 9(b)(8), 9(c)(8), 9(d)(8), 9(e)(8), 9(f)(8)
and 9(g)(8) of Schedule A set forth the ownership of each Borrower and the names
and ownership of each Borrower's Subsidiaries as of the date of this Agreement.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
5.2  Name; Trade Names and Styles.
 
The name of each Borrower set forth in the heading to this Agreement is its
correct and complete legal name as of the date hereof. Listed in
Sections 9(a)(1), 9(b)(1), 9(c)(1), 9(d)(1), 9(e)(1), 9(f)(1) and 9(g)(1),
Sections 9(a)(2), 9(b)(2), 9(c)(2), 9(d)(2), 9(e)(2), 9(f)(2) and 9(g)(2) and
Sections 9(a)(1), 9(b)(1), 9(c)(1), 9(d)(1), 9(e)(1), 9(f)(1) and 9(g)(1) of
Schedule A are all prior names of each Borrower and all of each Borrower's
present and prior trade names. Each Borrower shall give Lender at least thirty
days' prior written notice before changing its name or doing business under any
other name. Each Borrower has complied with all laws relating to the conduct of
business under a fictitious business name. Each Borrower represents and warrants
that (i) each trade name does not refer to another corporation or other legal
entity; and (ii) all Accounts invoiced under any such trade names are owned
exclusively by such Borrower and are subject to the security interest of Lender
and the other terms of this Agreement.
 
5.3  Title to Collateral; Permitted Liens.
 
Borrowers have good and marketable title to the Collateral. The Collateral now
is and will remain free and clear of any and all liens, charges, security
interests, encumbrances and adverse claims, except for Permitted Liens. Lender
now has, and will continue to have, a first-priority perfected and enforceable
security interest in all of the Collateral, subject only to the Permitted Liens,
and Borrowers will at all times defend Lender and the Collateral against all
claims of others. None of the Collateral which is Equipment is or will be
affixed to any real property in such a manner, or with such intent, as to become
a fixture. Except for leases or subleases as to which any Borrower has delivered
to Lender a landlord's waiver in form and substance satisfactory to Lender, no
Borrower is a lessee or sublessee under any real property lease or sublease
pursuant to which the lessor or sublessor may obtain any rights in any of the
Collateral, and no such lease or sublease now prohibits, restrains, impairs or
conditions, or will prohibit, restrain, impair or condition, any Borrower's
right to remove any Collateral from the premises. Except for warehouses as to
which any Borrower has delivered to Lender a warehouseman's waiver in form and
substance satisfactory to Lender, no Borrower is a bailor of any Goods at any
warehouse under an arrangement pursuant to which the warehouseman may obtain any
rights in any of the Collateral. Prior to causing or permitting any Collateral
to be located upon premises in which any third party has an interest (whether as
owner, mortgagee, beneficiary under a deed of trust, lienholder or otherwise),
Borrowers shall, whenever requested by Lender, cause each such third party to
execute and deliver to Lender, in form and substance acceptable to Lender, such
waivers and subordinations as Lender shall specify, so as to ensure that
Lender's rights in the Collateral are, and will continue to be, superior to the
rights of any such third party. Borrowers will keep in full force and effect,
and will comply with all the terms of, any lease of real property where any of
the Collateral now or in the future may be located.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
5.4  Accounts and Chattel Paper.
 
As of each date reported by Borrowers, all Accounts which Borrowers have
reported to Lender as being Eligible Accounts comply in all respects with the
criteria for eligibility established by Lender and in effect at such time. All
Accounts and Chattel Paper are genuine and in all respects what they purport to
be, arise out of a completed, bona fide and unconditional and non-contingent
sale and delivery of goods or rendition of services by Borrowers in the ordinary
course of its business and in accordance with the terms and conditions of all
purchase orders, contracts or other documents relating thereto, each Account
Debtor thereunder had the capacity to contract at the time any contract or other
document giving rise to such Accounts and Chattel Paper were executed, and the
transactions giving rise to such Accounts and Chattel Paper comply with all
applicable laws and governmental rules and regulations.
 
5.5  Electronic Chattel Paper.
 
To the extent that any Borrower obtains or maintains any Electronic Chattel
Paper, such Borrower shall create, store and assign the record or records
comprising the Electronic Chattel Paper in such a manner that (i) a single
authoritative copy of the record or records exists which is unique, identifiable
and except as otherwise provided below, unalterable, (ii) the authoritative copy
identifies Lender as the assignee of the record or records, (iii) the
authoritative copy is communicated to and maintained by the Lender or its
designated custodian, (iv) copies or revisions that add or change an identified
assignee of the authoritative copy can only be made with the participation of
Lender, (v) each copy of the authoritative copy and any copy of a copy is
readily identifiable as a copy that is not the authoritative copy and (vi) any
revision of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.
 
5.6  Investment Property.
 
Borrowers will take any and all actions required or requested by Lender, from
time to time, to (i) cause Lender to obtain exclusive control of any Investment
Property in a manner acceptable to Lender and (ii) obtain from any issuers of
Investment Property and such other Persons as Lender shall specify, for the
benefit of Lender, written confirmation of Lender's exclusive control over such
Investment Property and take such other actions as Lender may request to perfect
Lender's security interest in such Investment Property. For purposes of this
Section 5.6, Lender shall have exclusive control of Investment Property if
(A) pursuant to Section 3.2, such Investment Property consists of certificated
securities and the applicable Borrower delivers such certificated securities to
Lender (with appropriate endorsements if such certificated securities are in
registered form); (B) such Investment Property consists of uncertificated
securities and either (x) such Borrower delivers such uncertificated securities
to Lender or (y) the issuer thereof agrees, pursuant to documentation in form
and substance satisfactory to Lender, that it will comply with instructions
originated by Lender without further consent by such Borrower, and (C) such
Investment Property consists of security entitlements and either (x) Lender
becomes the entitlement holder thereof or (y) the appropriate securities
intermediary agrees, pursuant to documentation in form and substance
satisfactory to Lender, that it will comply with entitlement orders originated
by Lender without further consent by such Borrower.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
5.7  Commercial Tort Claims.
 
No Borrower has any Commercial Tort Claims pending other than those listed in
Section 14 of Schedule A, and Borrowers shall promptly notify Lender in writing
upon incurring or otherwise obtaining a Commercial Tort Claim after the date
hereof against any third party. Such notice shall constitute Borrowers'
authorization to amend such Section 14 to add such Commercial Tort Claim.
 
5.8  State of Organization; Location of Collateral.
 
Each Borrower's Address is such Borrower's chief executive office and the
location of its books and records. In addition, except as provided in the
immediately following sentence, Borrowers have places of business and Collateral
located only at the locations set forth on Sections 9(a)(4), 9(b)(4), 9(c)(4),
9(d)(4), 9(e)(4), 9(f)(4) and 9(g)(4) and Sections 9(a)(5), 9(b)(5), 9(c)(5),
9(d)(5), 9(e)(5), 9(f)(5) and 9(g)(5) of Schedule A. Borrowers will give Lender
at least thirty days' prior written notice before changing a Borrower's state of
organization, opening any additional place of business, changing its chief
executive office or the location of its books and records, or moving any of the
Collateral to a location other than a Borrower's Address or one of the locations
set forth in Sections 9(a)(4), 9(b)(4), 9(c)(4), 9(d)(4), 9(e)(4), 9(f)(4) and
9(g)(4) and Sections 9(a)(5), 9(b)(5), 9(c)(5), 9(d)(5), 9(e)(5), 9(f)(5) and
9(g)(5) of Schedule A, and will execute and deliver all financing statements and
other agreements, instruments and documents which Lender shall require as a
result thereof.
 
5.9  Financial Condition, Statements and Reports.
 
All financial statements delivered to Lender by or on behalf of Borrowers have
been prepared in conformity with GAAP and completely and fairly reflect the
financial condition of each Borrower, at the times and for the periods therein
stated. Between the last date covered by any such financial statement provided
to Lender and the date hereof (or, with respect to the remaking of this
representation in connection with the making of any Loan or the providing of any
Credit Accommodation, the date such Loan is made or such Credit Accommodation is
provided) there has been no material adverse change in the financial condition
or business of any Borrower or Borrowers taken as a whole. Each Borrower is
solvent and able to pay its debts as they come due, and has sufficient capital
to carry on its business as now conducted and as proposed to be conducted. All
schedules, reports and other information and documentation delivered by
Borrowers to Lender with respect to the Collateral are, or when delivered will
be, true, correct and complete as of the date delivered or the date specified
therein.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
5.10  Tax Returns and Payments; Pension Contributions.
 
Except as otherwise disclosed, each Borrower has timely filed all tax returns
and reports required by applicable law, has timely paid all applicable taxes,
assessments, deposits and contributions owing by such Borrower and will timely
pay all such items in the future as they became due and payable. Each Borrower
will diligently pursue the collection of all Tax Refunds to the fullest extent
permitted by law. Each Borrower may, however, defer payment of any contested
taxes; provided, that such Borrower (i) in good faith contests its obligation to
pay such taxes by appropriate proceedings promptly and diligently instituted and
conducted; (ii) notifies Lender in writing of the commencement of, and any
material development in, the proceedings; (iii) posts bonds or takes any other
steps required to keep the contested taxes from becoming a Lien upon any of the
Collateral and (iv) maintains adequate reserves therefor in conformity with
GAAP. Borrowers are unaware of any claims or adjustments proposed for any of any
Borrower's prior tax years that could result in additional taxes becoming due
and payable by any Borrower. Each Borrower has paid, and shall continue to pay,
all amounts necessary to fund all present and future pension, profit sharing and
deferred compensation plans in accordance with their terms, and no Borrower has
withdrawn from participation in, permitted partial or complete termination of,
or permitted the occurrence of any other event with respect to, any such plan
which could result in any liability of any Borrower, including any liability to
the Pension Benefit Guaranty Corporation or any other governmental agency.
 
5.11  Compliance with Laws.
 
Each Borrower has complied in all material respects with all provisions of all
applicable laws and regulations, including those relating to any Borrower's
ownership of real or personal property, the conduct and licensing of any
Borrower's business, the payment and withholding of taxes, ERISA and other
employee matters, safety and environmental matters.
 
5.12  Litigation.
 
Sections 9(a)(6), 9(b)(6), 9(c)(6), 9(d)(6), 9(e)(6), 9(f)(6) and 9(g)(6) of
Schedule A disclose all claims, proceedings, litigation or investigations
pending or (to the best of any Borrower's knowledge) threatened against any
Borrower. There is no claim, suit, litigation, proceeding or investigation
pending or (to the best of any Borrower's knowledge) threatened by or against or
affecting any Borrower in any court or before any governmental agency (or any
basis therefor known to any Borrower) which may result, either separately or in
the aggregate, in any material adverse change in the financial condition or
business of any Borrower, or in any material impairment in the ability of any
Borrower to carry on its business in substantially the same manner as it is now
being conducted. Borrowers will promptly inform Lender in writing of any claim,
proceeding, litigation or investigation in the future threatened or instituted
by or against any Borrower.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 
5.13  Use of Proceeds.
 
All proceeds of all Loans will be used solely for lawful business purposes.
 
5.14  Insurance.
 
Borrowers will at all times carry property, liability and other insurance, with
insurers acceptable to Lender, in such form and amounts, and with such
deductibles and other provisions, as Lender shall require, and Borrowers will
provide Lender with evidence satisfactory to Lender that such insurance is, at
all times, in full force and effect. Each property insurance policy shall name
Lender as loss payee and shall contain a lender's loss payable endorsement in
form acceptable to Lender, each liability insurance policy shall name Lender as
an additional insured, and each business interruption insurance policy shall be
collaterally assigned to Lender, all in form and substance satisfactory to
Lender. All policies of insurance shall provide that they may not be cancelled
or changed without at least thirty days' prior written notice to Lender, shall
contain breach of warranty coverage, and shall otherwise be in form and
substance satisfactory to Lender. Upon receipt of the proceeds of any such
insurance, Lender will apply such proceeds in reduction of the Obligations as
Lender shall determine in its sole discretion. Borrowers will promptly deliver
to Lender copies of all reports made to insurance companies.
 
5.15  Financial and Collateral Reports.
 
Each Borrower has kept and will keep adequate records and books of account with
respect to its business activities and the Collateral in which proper entries
are made in accordance with GAAP reflecting all its financial transactions, and
will cause to be prepared and furnished to Lender the following (all to be
prepared in accordance with GAAP, unless Borrowers' certified public accountants
concur in any change therein and such change is disclosed to Lender):
 
(a)  Collateral Reports. On or before the fifteenth day of each month, an aging
of each Borrower's Accounts, Chattel Paper and notes receivable, and, on a
monthly basis, or more frequently as requested by Lender, Inventory reports, all
in such form, and together with such additional certificates, schedules and
other information with respect to the Collateral or the business of each
Borrower or any Obligor, as Lender shall request; provided, that any Borrower's
failure to execute and deliver the same shall not affect or limit Lender's
security interests and other rights in any of the Accounts, nor shall Lender's
failure to advance or lend against a specific Account affect or limit Lender's
security interest and other rights therein. Together with each such schedule,
Borrowers shall furnish Lender with copies (or, at Lender's request, originals)
of all contracts, orders, invoices, and other similar documents, and all
original shipping instructions, delivery receipts, bills of lading, and other
evidence of delivery, for any goods the sale or disposition of which gave rise
to such Accounts, and Borrowers warrant the genuineness of all of the foregoing.
In addition, each Borrower shall deliver to Lender the originals of all
Instruments, Chattel Paper, security agreements, guaranties and other documents
and property evidencing or securing any Accounts, immediately upon receipt
thereof and in the same form as received, with all necessary endorsements.
Lender may destroy or otherwise dispose of all documents, schedules and other
papers delivered to Lender pursuant to this Agreement (other than originals of
Instruments, Chattel Paper, security agreements, guaranties and other documents
and property evidencing or securing any Accounts) six months after Lender
receives them, unless a Borrower requests their return in writing in advance and
arranges for their return to such Borrower at Borrowers' expense;
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
(b)  Annual Statements. Not later than 105 days after the close of each fiscal
year of each Borrower, unqualified (except for a qualification for a change in
accounting principles with which the accountant concurs) audited financial
statements of Borrowers and their Subsidiaries as of the end of such year, on a
consolidated and consolidating basis, certified by a firm of independent
certified public accountants of recognized standing selected by Borrowers but
acceptable to Lender, together with a copy of any management letter issued in
connection therewith and a letter from such accountants acknowledging that
Lender is relying on such financial statements;
 
(c)  Interim Statements. Not later than thirty days after the end of each month
hereafter, including the last month of each Borrower's fiscal year, unaudited
interim financial statements of Borrowers and their Subsidiaries as of the end
of such month and of the portion of Borrowers’ fiscal year then elapsed, on a
consolidated and consolidating basis, certified by the principal financial
officer of each Borrower as prepared in accordance with GAAP and fairly
presenting the consolidated financial position and results of operations of such
Borrower and its Subsidiaries for such month and period subject only to changes
from audit and year-end adjustments and except that such statements need not
contain notes;
 
(d)  Projections, Etc. Such business projections, Availability projections,
business plans, budgets and cash flow statements for each Borrower and its
Subsidiaries as Lender shall request from time to time;
 
(e)  Shareholder Reports, Etc. Promptly after the sending or filing thereof, as
the case may be, copies of any proxy statements, financial statements or reports
which each Borrower has made available to its shareholders and copies of any
regular, periodic and special reports or registration statements which each
Borrower files with the Securities and Exchange Commission or any governmental
authority which may be substituted therefor, or any national securities
exchange;
 
(f)  ERISA Reports. Upon request by Lender, copies of any annual report to be
filed pursuant to the requirements of ERISA in connection with each plan subject
thereto; and
 
(g)  Other Information. Such other data, appraisals and information (financial
and otherwise) as Lender, from time to time, may reasonably request, bearing
upon or related to the Collateral or each Borrower's and each of its
Subsidiary's financial condition or results of operations.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
5.16  Litigation Cooperation.
 
Should any third-party suit or proceeding be instituted by or against Lender
with respect to any Collateral or in any manner relating to any Borrower, such
Borrower shall, without expense to Lender, make available such Borrower and its
officers, employees and agents, and such Borrower's books and records, without
charge, to the extent that Lender may deem them reasonably necessary in order to
prosecute or defend any such suit or proceeding.
 
5.17  Maintenance of Collateral, Etc.
 
Each Borrower will maintain all of its Equipment in good working condition,
ordinary wear and tear excepted, and no Borrower will use the Collateral for any
unlawful purpose. Borrowers will immediately advise Lender in writing of any
material loss or damage to the Collateral and of any investigation, action,
suit, proceeding or claim relating to the Collateral or which may result in an
adverse impact upon any Borrower's business, assets or financial condition.
 
5.18  Notification of Changes.
 
Each Borrower will promptly notify Lender in writing of any change in its
officers or directors, the opening of any new bank account or other deposit
account, or any material adverse change in the business or financial affairs of
such Borrower or the existence of any circumstance which would make any
representation or warranty of any Borrower untrue in any material respect or
constitute a material breach of any covenant of any Borrower.
 
5.19  Further Assurances.
 
Each Borrower agrees, at its expense, to take all actions, and execute or cause
to be executed and delivered to Lender all promissory notes, security
agreements, agreements with landlords, mortgagees and processors and other
bailees, subordination and intercreditor agreements and other agreements,
instruments and documents, as Lender may request from time to time to perfect
and maintain Lender's security interests in the Collateral and to fully carry
out the transactions contemplated by this Agreement.
 
5.20  Negative Covenants.
 
Except as set forth in Section 13 of Schedule A, no Borrower will, without
Lender's prior written consent, (i) merge or consolidate with another Person,
form any new Subsidiary or acquire any interest in any Person; (ii) acquire any
assets except in the ordinary course of business and as otherwise permitted by
this Agreement and the other Loan Documents; (iii) enter into any transaction
outside the ordinary course of business; (iv) sell or transfer any Collateral or
other assets, except that Borrowers may sell finished goods Inventory in the
ordinary course of their business; (v) make any loans to, or investments in, any
Affiliate or other Person in the form of money or other assets; (vi) incur any
debt outside the ordinary course of business; (vii) guaranty or otherwise become
liable with respect to the obligations of another party or entity; (viii) pay or
declare any dividends or other distributions on any Borrower's stock, if such
Borrower is a corporation (except for dividends payable solely in capital stock
of such Borrower) or with respect to any equity interests, if such Borrower is
not a corporation; (ix) redeem, retire, purchase or otherwise acquire, directly
or indirectly, any of any Borrower's capital stock or other equity interests;
(x) make any change in any Borrower's capital structure; (xi) dissolve or elect
to dissolve; (xii) pay any principal or interest on any indebtedness owing to an
Affiliate, (xiii) enter into any transaction with an Affiliate other than on
arms-length terms disclosed to Lender in writing; (xiv) change the state of any
Borrower's organization or enter into any transaction which has the effect of
changing any Borrower's state of organization except as provided for in
Section 5.8; or (xv) agree to do any of the foregoing.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
5.21  Financial Covenants.
 
(a)  Capital Expenditures. Borrowers will not expend or commit to expend,
directly or indirectly, for capital expenditures (including capital lease
obligations) in excess of the amount set forth as the capital expenditure
limitation in Section 8(a) of Schedule A in any fiscal year.
 
(b)  Net Worth. Borrowers will at all times maintain a net worth of at least the
amount set forth in Section 8(b) of Schedule A.
 
(c)  Tangible Net Worth. Borrowers will at all times maintain a minimum tangible
net worth of at least the amount set forth in Section 8(c) of Schedule A.
 
(d)  Working Capital. Borrowers will at all times maintain working capital of at
least the amount set forth in Section 8(d) of Schedule A.
 
(e)  Net Losses. Borrowers will not permit their cumulative net loss to exceed
the amount set forth in Section 8(e) of Schedule A.
 
(f)  Net Income. Borrowers will not permit their cumulative net income to be
less than the amount set forth in Section 8(f) of Schedule A.
 
(g)  Leverage. Borrowers will not permit the ratio of their total liabilities to
its net worth to exceed, at any time, the ratio set forth in Section 8(g) of
Schedule A.
 
(h)  Other Financial Covenants. Borrowers will comply with any additional
financial covenants set forth in Section 8(j) of Schedule A.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 

6.  
RELEASE AND INDEMNITY.

 
6.1  Release.
 
Borrowers hereby release Lender and its Affiliates and their respective
directors, officers, employees, attorneys and agents and any other Person
affiliated with or representing Lender (the "Released Parties") from any and all
liability arising from acts or omissions under or pursuant to this Agreement,
whether based on errors of judgment or mistake of law or fact, except for those
arising from gross negligence or willful misconduct. However, in no circumstance
will any of the Released Parties be liable for lost profits or other special or
consequential damages. Such release is made on the date hereof and remade upon
each request for a Loan or Credit Accommodation by any Borrower. Without
limiting the foregoing:
 
(a)  Lender shall not be liable for (i) any shortage or discrepancy in, damage
to, or loss or destruction of, any goods, the sale or other disposition of which
gave rise to an Account; (ii) any error, act, omission, or delay of any kind
occurring in the settlement, failure to settle, collection or failure to collect
any Account; (iii) settling any Account in good faith for less than the full
amount thereof; or (iv) any of any Borrower's obligations under any contract or
agreement giving rise to an Account; and
 
(b)  In connection with Credit Accommodations or any underlying transaction,
Lender shall not be responsible for the conformity of any goods to the documents
presented, the validity or genuineness of any documents, or any delay, default
or fraud by any Borrower, shippers and/or any other Person. Borrowers agree that
any action taken by Lender, if taken in good faith, or any action taken by an
issuer of any Credit Accommodation, under or in connection with any Credit
Accommodation, shall be binding on each Borrower and shall not create any
resulting liability to Lender. In furtherance thereof, Lender shall have the
full right and authority to clear and resolve any questions of non-compliance of
documents, to give any instructions as to acceptance or rejection of any
documents or goods, to execute for any Borrower's account any and all
applications for steamship or airway guaranties, indemnities or delivery orders,
to grant any extensions of the maturity of, time of payment for, or time of
presentation of, any drafts, acceptances or documents, and to agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the Credit Accommodations or applications
and other documentation pertaining thereto.
 
6.2  Indemnity.
 
Each Borrower hereby agrees to indemnify the Released Parties and hold them
harmless from and against any and all claims, debts, liabilities, demands,
obligations, actions, causes of action, penalties, costs and expenses (including
attorneys' fees), of every nature, character and description, which the Released
Parties may sustain or incur based upon or arising out of any of the
transactions contemplated by this Agreement or the other Loan Documents or any
of the Obligations, including any transactions or occurrences relating to the
issuance of any Credit Accommodation, the Collateral relating thereto, any
drafts thereunder and any errors or omissions relating thereto (including any
loss or claim due to any action or inaction taken by the issuer of any Credit
Accommodation) (and for this purpose any charges to Lender by any issuer of
Credit Accommodations shall be conclusive as to their appropriateness and may be
charged to the Loan Account), or any other matter, cause or thing whatsoever
occurred, done, omitted or suffered to be done by Lender relating to Borrowers
or the Obligations (except any such amounts sustained or incurred as the result
of the gross negligence or willful misconduct of the Released Parties).
Notwithstanding any provision in this Agreement to the contrary, the indemnity
agreement set forth in this Section shall survive any termination of this
Agreement.
 

--------------------------------------------------------------------------------


 


Greystone Business Credit II LLC
Loan and Security Agreement

 

7.  
TERM.

 
7.1  Maturity Date.
 
Lender's obligation to make Loans and to provide Credit Accommodations under
this Agreement shall initially continue in effect for a term (the "Initial
Term") from the date of this Agreement until the Initial Maturity Date set forth
in Section 7 of Schedule A; provided, that the Initial Maturity Date shall
automatically be extended (the Initial Maturity Date, as it may be so extended,
being referred to as the "Maturity Date") for successive additional terms of one
year each (each a "Renewal Term"), unless one party gives written notice to the
other, not less than sixty days prior to the Maturity Date, that such party
elects not to extend the Maturity Date. This Agreement and the other Loan
Documents and Lender's security interests in and Liens upon the Collateral, and
all representations, warranties and covenants of Borrowers contained herein and
therein, shall remain in full force and effect after the Maturity Date until all
of the monetary Obligations are indefeasibly paid in full.
 
7.2  Early Termination.
 
Lender's obligation to make Loans and to provide Credit Accommodations under
this Agreement may be terminated prior to the Maturity Date as follows: (i) by
Borrowers, effective thirty business days after written notice of termination is
given to Lender or (ii) by Lender at any time after the occurrence of an Event
of Default, without notice, effective immediately. If so terminated under this
Section 7.2, Borrowers shall pay to Lender (i) an early termination fee (the
"Early Termination Fee") in the amount set forth in Section 6(h) of Schedule A
plus (ii) any earned but unpaid Facility Fee. Such fee shall be due and payable
on the effective date of termination and thereafter shall bear interest at a
rate equal to the highest rate applicable to any of the Obligations. In
addition, if Borrowers so terminate and repay the Obligations without having
provided Lender with at least thirty days' prior written notice thereof,
Borrowers shall pay to Lender, on the effective date of termination, an
additional amount equal to thirty days of interest at the applicable interest
rate(s), based on the average outstanding amount of the Obligations for the six
month period immediately preceding the date of termination. Notwithstanding the
foregoing, in the event that Borrowers restructure the ownership of the PCB
Subsidiaries into a separate entity, Lender may, in its sole discretion, at
Borrowers’ request, bifurcate the Loans into two separate loan facilities (with
the Loans and other terms apportioned between the two facilities in a manner
acceptable to Lender in its sole discretion) and Borrowers shall pay to Lender a
bifurcation fee (the "Bifurcation Fee") in connection therewith in the amount
set forth in Section 6(j) of Schedule A.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
7.3  Payment of Obligations.
 
On the Maturity Date or on any earlier effective date of termination, Borrowers
shall pay in full all Obligations, whether or not all or any part of such
Obligations are otherwise then due and payable. Without limiting the generality
of the foregoing, if, on the Maturity Date or on any earlier effective date of
termination, there are any outstanding Credit Accommodations, then on such date
Borrowers shall provide to Lender cash collateral in an amount equal to 110% of
the Credit Accommodation Balance to secure all of the Obligations (including
estimated attorneys' fees and other expenses) relating to said Credit
Accommodations or such greater percentage or amount as Lender reasonably deems
appropriate, pursuant to a cash pledge agreement in form and substance
satisfactory to Lender.
 
7.4  Effect of Termination.
 
No termination shall affect or impair any right or remedy of Lender or relieve
Borrowers of any of the Obligations until all of the monetary Obligations have
been indefeasibly paid in full. Upon indefeasible payment and performance in
full of all of the monetary Obligations (and the provision of cash collateral
with respect to any Credit Accommodation Balance as required by Section 7.3) and
termination of this Agreement, Lender shall promptly deliver to Borrowers
termination statements, requests for reconveyances and such other documents as
may be reasonably required to terminate Lender's security interests in the
Collateral.
 

8.  
EVENTS OF DEFAULT AND REMEDIES.

 
8.1  Events of Default.
 
The occurrence of any of the following events shall constitute an "Event of
Default" under this Agreement, and Borrowers shall give Lender immediate written
notice thereof: (i) if any warranty, representation, statement, report or
certificate made or delivered to Lender by any Borrower or any of any Borrower's
officers, employees or agents is untrue or misleading; (ii) if any Borrower
fails to pay when due any principal or interest on any Loan or any other
monetary Obligation; (iii) if any Borrower breaches any covenant or obligation
contained in this Agreement or any other Loan Document or fails to perform any
other non-monetary Obligation; (iv) if any levy, assessment, attachment,
seizure, lien, security interest or encumbrance (other than a Permitted Lien) is
made or permitted to exist on all or any part of the Collateral; (v) if one or
more judgments aggregating in excess of $150,000, or any injunction or
attachment, is obtained against any Borrower or any Obligor which remains
unstayed for more than ten days or is enforced; (vi) the occurrence of any
default under any financing agreement, security agreement or other agreement,
instrument or document executed and delivered by (A) any Borrower with, or in
favor of, any Person other than Lender or (B) any Borrower or any Affiliate of
any Borrower with, or in favor of, Lender or any Affiliate of Lender; (vii) the
dissolution, death, termination of existence in good standing, insolvency or
business failure or suspension or cessation of business as usual of any Borrower
or any Obligor (or of any general partner of any Borrower or any Obligor if it
is a partnership) or the appointment of a receiver, trustee or custodian for all
or any part of the property of, or an assignment for the benefit of creditors by
any Borrower or any Obligor, or the commencement of any proceeding by any
Borrower or any Obligor under any reorganization, bankruptcy, insolvency,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, now or in the future in effect, or if any Borrower makes or
sends a notice of a bulk transfer or calls a meeting of its creditors;
(viii) the commencement of any proceeding against any Borrower or any Obligor
under any reorganization, bankruptcy, insolvency, arrangement, readjustment of
debt, dissolution or liquidation law or statute of any jurisdiction, now or in
the future in effect; (ix) the actual or attempted revocation or termination of,
or limitation or denial of liability upon, any guaranty of the Obligations, or
any security document securing the Obligations, by any Obligor; (x) if any
Borrower makes any payment on account of any indebtedness or obligation which
has been subordinated to the Obligations other than as permitted in the
applicable subordination agreement, or if any Person who has subordinated such
indebtedness or obligations attempts to limit or terminate its subordination
agreement; (xi) if there is any actual or threatened indictment of any Borrower
or any Obligor under any criminal statute or commencement or threatened
commencement of criminal or civil proceedings against any Borrower or any
Obligor, pursuant to which the potential penalties or remedies sought or
available include forfeiture of property of any Borrower or such Obligor having
an aggregate value greater than or equal to $150,000; (xii) if there is a change
in the record or beneficial ownership of an aggregate of more than 25% of the
outstanding shares of stock of any Borrower (or partnership or membership
interests if it is a partnership or limited liability company), in one or more
transactions, compared to the ownership of outstanding shares of stock (or
partnership or membership interests) of any Borrower as of the date hereof,
without the prior written consent of Lender; (xiii) if there is any change in
the chief executive officer, chief operating officer or chief financial officer
of any Borrower, and a replacement acceptable to Lender is not appointed within
ninety days; (xiv) if an Event of Default occurs under any Loan and Security
Agreement between Lender and an Affiliate of any Borrower; or (xv) if Lender
determines in good faith that the Collateral is insufficient to fully secure the
Obligations or that the prospect of payment of performance of the Obligations is
impaired.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
8.2  Remedies.
 
Upon the occurrence of any Default, and at any time thereafter, Lender, at its
option, may cease making Loans or otherwise extending credit to Borrowers under
this Agreement or any other Loan Document. Upon the occurrence of an Event of
Default, Lender may exercise from time to time any rights and remedies available
to it under the UCC and any other applicable law in addition to, and not in lieu
of, any rights and remedies expressly granted in this Agreement or in any of the
other Loan Documents and all of Lender's rights and remedies shall be cumulative
and non-exclusive to the extent permitted by law. In particular, but not by way
of limitation of the foregoing, upon the occurrence of any Event of Default, and
at any time thereafter, Lender, at its option, and without notice or demand of
any kind (all of which are hereby expressly waived by Borrowers), may do any one
or more of the following: (i) cease making Loans or otherwise extending credit
to Borrowers under this Agreement or any other Loan Document; (ii) accelerate
and declare all or any part of the Obligations to be immediately due, payable
and performable, notwithstanding any deferred or installment payments allowed by
any instrument evidencing or relating to any of the Obligations; (iii) take
possession of any or all of the Collateral (in addition to Collateral of which
it already has possession) wherever it may be found, and for that purpose each
Borrower hereby authorizes Lender, without judicial process, to enter onto any
of such Borrower's premises without interference to search for, take possession
of, keep, store, or remove any of the Collateral, and remain (or cause a
custodian to remain) on the premises in exclusive control thereof, without
charge for so long as Lender deems it reasonably necessary in order to complete
the enforcement of its rights under this Agreement or any other agreement;
provided, that if Lender seeks to take possession of any of the Collateral by
court process, each Borrower hereby irrevocably waives (A) any bond and any
surety or security relating thereto required by law as an incident to such
possession, (B) any demand for possession prior to the commencement of any suit
or action to recover possession thereof and (C) any requirement that Lender
retain possession of, and not dispose of, any such Collateral until after trial
or final judgment; (iv) require Borrowers to assemble any or all of the
Collateral and make it available to Lender at one or more places designated by
Lender which are reasonably convenient to Lender and Borrowers, and to remove
the Collateral to such locations as Lender may deem advisable; (v) complete the
processing, manufacturing or repair of any Collateral prior to a disposition
thereof and, for such purpose and for the purpose of removal, Lender shall have
the right to use any Borrower's premises, vehicles and other Equipment and all
other property without charge; (vi) sell, lease or otherwise dispose of any of
the Collateral, in its condition at the time Lender obtains possession of it or
after further manufacturing, processing or repair, at one or more public or
private sales, in lots or in bulk, for cash, exchange or other property, or on
credit (a "Sale"), and to adjourn any such Sale from time to time without notice
other than oral announcement at the time scheduled for Sale (and, in connection
therewith, (A) Lender shall have the right to conduct such Sale on any
Borrower's premises without charge, for such times as Lender deems reasonable,
on Lender's premises, or elsewhere, and the Collateral need not be located at
the place of Sale; (B) Lender may directly or through any of its Affiliates
purchase or lease any of the Collateral at any such public disposition, and if
permissible under applicable law, at any private disposition and (C) any Sale of
Collateral shall not relieve Borrowers of any liability Borrowers may have if
any Collateral is defective as to title, physical condition or otherwise at the
time of sale); (vii) demand payment of and collect any Accounts, Chattel Paper,
Instruments and General Intangibles included in the Collateral and, in
connection therewith, each Borrower irrevocably authorizes Lender to endorse or
sign such Borrower's name on all collections, receipts, Instruments and other
documents, to take possession of and open mail addressed to such Borrower and
remove therefrom payments made with respect to any item of Collateral or
Proceeds thereof and, in Lender's sole discretion, to grant extensions of time
to pay, compromise claims and settle Accounts, General Intangibles and the like
for less than face value; and (viii) demand and receive possession of any of any
Borrower's federal and state income tax returns and the books and records
utilized in the preparation thereof or relating thereto. Borrowers recognize
that if any Borrower fails to perform, observe or discharge any of its
Obligations under this Agreement or any of the Loan Documents, no remedy at law
will provide adequate relief to Lender, and agree that Lender shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages. Any notification of intended disposition of
any of the Collateral required by law will be deemed to be a reasonable
authenticated notification of disposition if given at least ten days prior to
such disposition and such notice shall (i) describe Lender and the applicable
Borrower(s), (ii) describe the Collateral that is the subject of the intended
disposition, (iii) state the method of the intended disposition, (iv) state that
the applicable Borrower(s) are entitled to an accounting of the Obligations and
state the charge, if any, for an accounting and (v) state the time and place of
any public disposition or the time after which any private sale is to be made.
Lender may disclaim any warranties that might arise in connection with the sale,
lease or other disposition of the Collateral and has no obligation to provide
any warranties at such time. Any Proceeds of any disposition by Lender of any of
the Collateral may be applied by Lender to the payment of expenses in connection
with the Collateral, including legal expenses and reasonable attorneys' fees,
and any balance of such Proceeds may be applied by Lender toward the payment of
such of the Obligations, and in such order of application, as Lender may from
time to time elect. In addition to the foregoing remedies, upon the occurrence
of any Event of Default resulting from a breach of any of the financial
covenants set forth in Section 5.21, Lender may, at its option, upon not less
than ten days' prior notice to Borrowers, reduce any or all of the Advance Rates
set forth in Section 1(b) of Schedule A to the extent Lender, in its sole
discretion, deems appropriate. Exercise or partial exercise by Lender of one or
more of its rights or remedies shall not be deemed an election or bar Lender
from subsequent exercise or partial exercise of any other rights or remedies.
The failure or delay of Lender to exercise any rights or remedies shall not
operate as a waiver thereof, but all rights and remedies shall continue in full
force and effect until all of the Obligations have been fully paid and
performed.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
8.3  Application of Proceeds.
 
Subject to any application required by law, all Proceeds realized as the result
of any Sale shall be applied by Lender to the Obligations in such order as
Lender shall determine in its sole discretion. Any surplus shall be paid to
Borrowers or other persons legally entitled thereto; but Borrowers shall remain
liable to Lender for any deficiency. If Lender, in its sole discretion, directly
or indirectly enters into a deferred payment or other credit transaction with
any purchaser at any Sale, Lender shall have the option, exercisable at any
time, in its sole discretion, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Lender of the cash therefor.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 

9.  
GENERAL PROVISIONS.

 
9.1  Notices.
 
All notices to be given under this Agreement shall be in writing and shall be
given either personally, by reputable private delivery service, by regular
first-class mail or certified mail return receipt requested, addressed to Lender
or Borrowers at the address shown in the heading to this Agreement, or by
facsimile to the facsimile number shown in Sections 9(a)(9), 9(b)(9), 9(c)(9),
9(d)(9), 9(e)(9), 9(f)(9) and 9(g)(9) of Schedule A, or at any other address (or
to any other facsimile number) designated in writing by one party to the other
party in the manner prescribed in this Section 9.1. All notices shall be deemed
to have been given when received or when delivery is refused by the recipient.
 
9.2  Severability.
 
If any provision of this Agreement, or the application thereof to any party or
circumstance, is held to be void or unenforceable by any court of competent
jurisdiction, such defect shall not affect the remainder of this Agreement,
which shall continue in full force and effect.
 
9.3  Integration.
 
This Agreement and the other Loan Documents represent the final, entire and
complete agreement among Borrowers and Lender and supersede all prior and
contemporaneous negotiations, oral representations and agreements, all of which
are merged and integrated into this Agreement. THERE ARE NO ORAL UNDERSTANDINGS,
REPRESENTATIONS OR AGREEMENTS BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
9.4  Waivers.
 
The failure of Lender at any time or times to require Borrowers to strictly
comply with any of the provisions of this Agreement or any other Loan Documents
shall not waive or diminish any right of Lender later to demand and receive
strict compliance therewith. Any waiver of any default shall not waive or affect
any other default, whether prior or subsequent, and whether or not similar. None
of the provisions of this Agreement or any other Loan Document shall be deemed
to have been waived by any act or knowledge of Lender or its agents or
employees, but only by a specific written waiver signed by an authorized officer
of Lender and delivered to Borrowers. Borrowers waive demand, protest, notice of
protest and notice of default or dishonor, notice of payment and nonpayment,
release, compromise, settlement, extension or renewal of any commercial paper,
Instrument, Account, General Intangible, Document, Chattel Paper, Investment
Property or guaranty at any time held by Lender on which Borrowers are or may in
any way be liable, and notice of any action taken by Lender, unless expressly
required by this Agreement, and notice of acceptance hereof.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
9.5  Amendment.
 
This Agreement may not be amended or modified except in a writing executed by
Borrowers and a duly authorized officer of Lender.
 
9.6  Time of Essence.
 
Time is of the essence in the performance by Borrowers of each and every
obligation under this Agreement and the other Loan Documents.
 
9.7  Attorneys Fees and Costs.
 
Borrowers shall reimburse Lender for all reasonable attorneys' and paralegals'
fees (including in-house attorneys and paralegals employed by Lender) and all
filing, recording, search, title insurance, appraisal, audit, and other costs
incurred by Lender, pursuant to, in connection with, or relating to this
Agreement, including all reasonable attorneys' fees and costs Lender incurs to
prepare and negotiate this Agreement and the other Loan Documents; to obtain
legal advice in connection with this Agreement and the other Loan Documents or
Borrowers or any Obligor; to administer this Agreement and the other Loan
Documents (including the cost of periodic financing statement, tax lien and
other searches conducted by Lender); to enforce, or seek to enforce, any of its
rights; prosecute actions against, or defend actions by, Account Debtors; to
commence, intervene in, or defend any action or proceeding; to enforce and
protect, or to seek to enforce and protect, any of its rights and interests in
any bankruptcy case of any Borrower, including by initiating and prosecuting any
motion for relief from the automatic stay and by initiating, prosecuting or
defending any other contested matter or adversary proceeding in bankruptcy; to
file or prosecute any probate claim, bankruptcy claim, third-party claim, or
other claim; to examine, audit, copy, and inspect any of the Collateral or any
of any Borrower's books and records; to protect, obtain possession of, lease,
dispose of, or otherwise enforce Lender's security interests in, the Collateral;
and to otherwise represent Lender in any litigation relating to Borrowers or any
Obligor. If either Lender or any Borrower files any lawsuit against the other
predicated on a breach of this Agreement, the prevailing party in such action
shall be entitled to recover its reasonable costs and attorneys' fees, including
reasonable attorneys' fees and costs incurred in the enforcement of, execution
upon or defense of any order, decree, award or judgment. All attorneys' fees and
costs to which Lender may be entitled pursuant to this Section shall immediately
become part of the Obligations, shall be due on demand, and shall bear interest
at a rate equal to the highest interest rate applicable to any of the
Obligations.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
9.8  Benefit of Agreement; Assignability.
 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the respective successors, assigns, heirs, beneficiaries and representatives
of Borrowers and Lender; provided, that no Borrower may assign or transfer any
of its rights under this Agreement without the prior written consent of Lender,
and any prohibited assignment shall be void. No consent by Lender to any
assignment shall release any Borrower from its liability for any of the
Obligations. Lender shall have the right to assign all or any of its rights and
obligations under the Loan Documents, and to sell participating interests
therein, to one or more other Persons, and Borrowers agree to execute all
agreements, instruments and documents requested by Lender in connection with
each such assignment and participation.
 
9.9  Headings; Construction.
 
Section and subsection headings are used in this Agreement only for convenience
and do not affect the meanings of the provisions that they precede.
 
9.10  GOVERNING LAW; CONSENT TO FORUM, ETC.
 
THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED, AND SHALL BE DEEMED
TO HAVE BEEN MADE, IN NEW YORK COUNTY, NEW YORK, AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EACH BORROWER
HEREBY CONSENTS AND AGREES THAT THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK
COUNTY, NEW YORK OR ANY STATE IN WHICH ANY OF THE COLLATERAL IS LOCATED SHALL
HAVE NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN BORROWER AND LENDER PERTAINING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENTS OR ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND WAIVES ANY
OBJECTION WHICH SUCH BORROWER MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS. EACH BORROWER ALSO AGREES THAT ANY CLAIM
OR DISPUTE BROUGHT BY SUCH BORROWER AGAINST LENDER PURSUANT TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY MATTER ARISING OUT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE STATE AND FEDERAL COURTS
LOCATED IN NEW YORK COUNTY, NEW YORK. EACH BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE IN THE MANNER AND SHALL BE DEEMED RECEIVED AS SET FORTH IN SECTION 9.1 FOR
NOTICES, TO THE EXTENT PERMITTED BY LAW. NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO AFFECT THE RIGHT OF LENDER TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY LENDER OF ANY
JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS
AGREEMENT TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
9.11  WAIVER OF JURY TRIAL, ETC.
 
EACH BORROWER WAIVES (I) THE RIGHT TO TRIAL BY JURY (WHICH LENDER ALSO WAIVES)
IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATED TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL OR ANY
CONDUCT, ACTS OR OMISSIONS OF LENDER OR SUCH BORROWER OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OR ANY OTHER PERSONS
AFFILIATED WITH LENDER OR SUCH BORROWER, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE; (II) THE RIGHT TO INTERPOSE ANY CLAIMS, DEDUCTIONS, SETOFFS OR
COUNTERCLAIMS OF ANY KIND IN ANY ACTION OR PROCEEDING INSTITUTED BY LENDER WITH
RESPECT TO THE LOAN DOCUMENTS OR ANY MATTER RELATING THERETO, EXCEPT FOR
COMPULSORY COUNTERCLAIMS; (III) NOTICE PRIOR TO LENDER'S TAKING POSSESSION OR
CONTROL OF THE COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY
COURT PRIOR TO ALLOWING LENDER TO EXERCISE ANY OF LENDER'S REMEDIES AND (IV) THE
BENEFIT OF ALL VALUATION, APPRAISEMENT AND EXEMPTION LAWS. EACH BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO LENDER'S
ENTERING INTO THIS AGREEMENT AND THAT LENDER IS RELYING UPON THE FOREGOING
WAIVERS IN ITS FUTURE DEALINGS WITH SUCH BORROWER. EACH BORROWER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND
HAS KNOWINGLY AND VOLUNTARILY WAIVED THEIR JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 

10.  
JOINT AND SEVERAL LIABILITY

 
10.1 Notwithstanding anything to the contrary contained herein, all Obligations
of each Borrower hereunder shall be joint and several obligations of Borrowers.
 
10.2 Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the Obligations of Borrowers and
the liens and security interests granted by Borrowers to secure the Obligations,
not constitute a "Fraudulent Conveyance" (as defined below). Consequently,
Lender and Borrowers agree that if the Obligations of a Borrower, or any liens
or security interests granted by such Borrower securing the Obligations would,
but for the application of this sentence, constitute a Fraudulent Conveyance,
the Obligations of such Borrower and the liens and security interests securing
such Obligations shall be valid and enforceable only to the maximum extent that
would not cause such Obligations or such lien or security interest to constitute
a Fraudulent Conveyance, and the Obligations of such Borrower and this Agreement
shall automatically be deemed to have been amended accordingly. For purposes
hereof, "Fraudulent Conveyance" means a fraudulent conveyance under Section 548
of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
10.3 Each Borrower assumes responsibility for keeping itself informed of the
financial condition of the each other Borrower, and any and all endorsers and/or
guarantors of any instrument or document evidencing all or any part of such
other Borrower's Obligations and of all other circumstances bearing upon the
risk of nonpayment by such other Borrowers of their Obligations and each
Borrower agrees that Lender shall not have any duty to advise such Borrower of
information known to Lender regarding such condition or any such circumstances
or to undertake any investigation not a part of its regular business routine. If
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Borrower, Lender shall not be under any
obligation to update any such information or to provide any such information to
such Borrower on any subsequent occasion.
 
10.4 Lender is hereby authorized, without notice or demand and without affecting
the liability of a Borrower hereunder, to, at any time and from time to time,
(i) renew, extend, accelerate or otherwise change the time for payment of, or
other terms relating to a Borrower's Obligations or otherwise modify, amend or
change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by a Borrower and delivered to Lender;
(ii) accept partial payments on a Borrower's Obligations; (iii) take and hold
security or collateral for the payment of a Borrower's Obligations hereunder or
for the payment of any guaranties of a Borrower's Obligations or other
Obligations of a Borrower and exchange, enforce, waive and release any such
security or collateral; (iv) apply such security or collateral and direct the
order or manner of sale thereof as Lender, in its sole discretion, may
determine; and (v) settle, release, compromise, collect or otherwise liquidate a
Borrower's Obligations and any security or collateral therefor in any manner,
without affecting or impairing the obligations of the other Borrowers. Lender
shall have the exclusive right to determine the time and manner of application
of any payments or credits, whether received from a Borrower or any other
source, and such determination shall be binding on such Borrower. All such
payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of a Borrower's Obligations as Lender shall determine in its sole
discretion without affecting the validity or enforceability of the Obligations
of the other Borrowers.
 

--------------------------------------------------------------------------------




Greystone Business Credit II LLC
Loan and Security Agreement

 
10.5 Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect a Borrower's Obligations from any Borrower or any
guarantor or other action to enforce the same; (ii) the waiver or consent by
Lender with respect to any provision of any instrument evidencing Borrowers'
Obligations, or any part thereof, or any other agreement heretofore, now or
hereafter executed by a Borrower and delivered to Lender; (iii) failure by
Lender to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for Borrowers' Obligations;
(iv) the institution of any proceeding under the Bankruptcy Code, or any similar
proceeding, by or against a Borrower or Lender's election in any such proceeding
of the application of Section 1111(b)(2) of the Bankruptcy Code; (v) any
borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Lender's claim(s) for repayment of any of Borrowers' Obligations; or (vii) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.
 
10.6 No payment made by or for the account of a Borrower including, without
limitations, (i) a payment made by such Borrower on behalf of another Borrower's
Obligations or (ii) a payment made by any other person under any guaranty, shall
entitle such Borrower, by subrogation or otherwise, to any payment from such
other Borrower or from or out of such other Borrower's property and such
Borrower shall not exercise any right or remedy against such other Borrower or
any property of such other Borrower by reason of any performance of such
Borrower of its joint and several obligations hereunder until the Obligations
have been indefeasibly paid in full.
 

--------------------------------------------------------------------------------



Greystone Business Credit II LLC
Loan and Security Agreement


IN WITNESS WHEREOF, Borrowers and Lender have signed this Agreement as of the
date first set forth above.
 
Borrowers:
    Lender:        
TITAN GLOBAL HOLDINGS, INC.
    GREYSTONE BUSINESS CREDIT II LLC                 By /s/ BRYAN CHANCE     By
/s/ DREW NIEDORF

--------------------------------------------------------------------------------

Its CEO
   

--------------------------------------------------------------------------------

Its Authorized Signatory

 
TITAN PCB WEST, INC.
                      By /s/ BRYAN CHANCE    

--------------------------------------------------------------------------------

Its CEO
   

 
TITAN PCB EAST, INC.
                      By /s/ BRYAN CHANCE    

--------------------------------------------------------------------------------

Its CEO
   

 
OBLIO TELECOM, INC.
                      By /s/ KURT JENSEN    

--------------------------------------------------------------------------------

Its CEO
   

 
TITAN WIRELESS COMMUNICATIONS, INC.
                      By /s/ BRYAN CHANCE    

--------------------------------------------------------------------------------

Its CEO
   

 
START TALK INC.
                      By /s/ BRYAN CHANCE    

--------------------------------------------------------------------------------

Its CEO
   

 
PINLESS, INC.
                      By /s/ BRYAN CHANCE    

--------------------------------------------------------------------------------

Its CEO
   

 


Signature Page to Loan and Security Agreement
 

--------------------------------------------------------------------------------



Schedule A
 
Description of Certain Terms
 
This Schedule is an integral part of the Loan and Security Agreement among Titan
Global Holdings, Inc., Titan PCB West, Inc., Titan PCB East, Inc., Oblio
Telecom, Inc., Titan Wireless Communications, Inc., Start Talk Inc., Pinless,
Inc. and Greystone Business Credit II LLC (the "Agreement").
 
1. Loan Limits for Revolving Loans:
         
(a) Maximum Facility Amount:
 
$15,000,000
     
(b) Advance Rates:
         
(i) Accounts Advance Rate:
 
Subject to the reductions set forth below, 85%; provided, that such advance rate
for Eligible Accounts owing by Clifton Prepaid of Dallas, Inc. or Clifton
Prepaid Corporation is 50%; provided further, that, in addition to the
foregoing, if the Dilution Percentage exceeds 2%, Lender may, at its option
(A) reduce such advance rate by the number of full or partial percentage points
comprising such excess or (B) establish a Reserve on account of such excess
     
(ii) Inventory Advance Rate(s):
         
(A) Finished goods:
 
Subject to the reductions set forth below, 50%
     
(B) Raw materials:
 
Subject to the reductions set forth below, 50%
     
(C) Work in process:
 
Subject to the reductions set forth below, 0%

 
 
Schedule A - Page 1

--------------------------------------------------------------------------------


 
 
Notwithstanding the foregoing, (1) if the Monthly Average Account Turnover for
an Account Debtor of Oblio Telecom, Inc. exceeds 45 days, Lender may, at its
option, reduce the Accounts Advance Rate for Eligible Accounts owing by such
Account Debtor to Oblio Telecom, Inc. by 5%, and continue to reduce such
Accounts Advance Rate by an additional 5% for each additional month that the
Monthly Average Account Turnover for such Account Debtor exceeds 45 days, and
(2) if (x) the consolidated net income of Oblio Telecom, Inc. and its
Subsidiaries (excluding non-cash derivative accounting charges) is less than (I)
$525,000 for the three month period ending on the last day of each month
beginning January 31, 2007 through the end of the Term or (II) $2,100,000 on a
cumulative basis for any fiscal year beginning with the fiscal year ending
August 31, 2007 through the end of the Term, or (y) the consolidated Cash Flow
of Oblio Telecom, Inc. and its Subsidiaries is less than (I) $1,575,000 for the
three month period ending on the last day of each month beginning January 31,
2007 through the month ending March 31, 2007, (II) $1,708,333 for the three
month period ending April 30, 2007, (III) $1,841,666 for the three month period
ending May 31, 2007, (IV) $1,975,000 for each three month period ending June 30,
2007 and on the last day of each month thereafter through the end of the Term or
(V) $7,900,000 on a cumulative basis for any fiscal year beginning with the
fiscal year ending August 31, 2007 through the end of the Term, Lender may, at
its option, reduce the Advance Rates above with respect to Oblio Telecom, Inc.
by 5%, and continue to reduce such Advance Rates by an additional 5% for each
additional month or fiscal year that any such event occurs.
     
(c) Accounts Sublimit:
 
Not applicable
     
(d) Inventory Sublimit(s):
         
(i) Overall sublimit on advances against Eligible Inventory
 
85% of the appraised net orderly liquidation value of Eligible Inventory
     
(ii) Sublimit on advances against finished goods
 
Not applicable
     
(iii) Sublimit on advances against raw materials
 
Not applicable
     
(iv) Sublimit on advances against work in process
 
Not applicable
     
(v) Sublimit on advances against PCB Inventory
 
$1,000,000
     
(vi) Sublimit on advances against Wireless Inventory
 
$1,000,000
     
(e) Credit Accommodation Limit:
 
$0

 
 
Schedule A - Page 2

--------------------------------------------------------------------------------


 
 
(f) Permanent Reserve Amount:
 
(i) $200,000 for the period from the date hereof through January 31, 2007, (ii)
$400,000 for the period from February 1, 2007 through February 28, 2007, (iii)
$600,000 for the period from March 1, 2007 through March 31, 2007, (iv) $800,000
for the period from April 1, 2007 through April 30, 2007 and (v) $1,000,000 for
the period from May 1, 2007 through the end of the Term
     
(g) Overadvance Amount:
 
Not applicable
     
2. Loan Limits for Term Loans:
         
(a) Principal Amount:
         
(i) Term Loan A:
         
(A) Equipment Advance
 
The lesser of $2,000,000 and 85% of the appraised net auction sale value of
Borrowers' Eligible Equipment
     
(B) Real Property Advance:
 
Not applicable
     
(C) Capital Expenditure Advances:
 
Not applicable
     
(ii) Term Loan B:
 
$5,950,000
     
(b) Repayment Schedule:
         
(i) Term Loan A:
         
(A) Equipment Advance:
 
The Equipment Advance shall be repaid in equal consecutive monthly installments
amortized over 48 months payable on the first day of each calendar month
commencing February 1, 2007, with the entire unpaid balance due and payable on
the Maturity Date; provided, that if after the date of the Agreement, the unpaid
principal balance of the Equipment Advance exceeds 80% of an Updated Equipment
Appraisal (as reflected in an appraisal conducted as of such time by an
appraiser acceptable to Lender), then, at Lender's election, Borrowers shall
repay such excess in 6 equal consecutive monthly installments payable on the
first day of each calendar month commencing with the month immediately following
such election by Lender (which payments shall be in addition to the regular
amortization payments set forth above).

 
 
Schedule A - Page 3

--------------------------------------------------------------------------------


 
 
(B) Real Property Advance:
 
Not applicable.
     
(C) Capital Expenditure Advances:
 
Not applicable.
     
(ii) Term Loan B Advance:
 
The Term Loan B Advance shall be repaid in equal consecutive monthly
installments amortized over 48 months payable on the first day of each calendar
month commencing February 1, 2007, with the entire unpaid balance due and
payable on the Maturity Date
     
(iii) Mandatory Prepayment of Tax Refunds:
 
Proceeds of the Tax Refunds shall to be applied against the remaining
installments of principal of Term Loan B in the inverse order of their
maturities until Term Loan B is repaid in full, then against the remaining
installments of principal of Term Loan A in the inverse order of their
maturities until Term Loan A is repaid in full, and then against the Revolving
Loans

 
 
Schedule A - Page 4

--------------------------------------------------------------------------------


 
 
 
(iv) Mandatory Prepayment of Term Loan B:
 
In the event CapitalSource Finance, LLC for any reason will no longer provide
financing to Lender with respect to the transactions set forth herein and
demands repayment of amounts advanced with respect to this transaction, then
(i) if such event occurs on or prior to March 31, 2007, Borrowers shall repay
all of the outstanding Obligations with respect to Term Loan B within 180 days
of the occurrence thereof, and (ii) if such event occurs after March 31, 2007,
Borrowers shall repay all of the outstanding Obligations with respect to Term
Loan B within 90 days of the occurrence thereof.
     
3. Interest Rates:
         
(a) Revolving Loans:
 
1.5% per annum in excess of the Prime Rate; provided, that such Interest Rate
shall not at any time be lower than 6.0% per annum
     
(b) Term Loan:
 
6.0% per annum in excess of the Prime Rate; provided, that such Interest Rate
shall be reduced by one-half of one percent (.5%) for every $1,000,000 reduction
in the Term Loan; and provided further, that such Interest Rate shall not at any
time be lower than 5.0% per annum in excess of the Prime Rate
     
4. Minimum Loan Amount:
 
Not applicable
     
5. Maximum Days:
         
(a) Maximum days after original invoice date for Eligible Accounts:
 
90 days
     
(b) Maximum days after original invoice due date for Eligible Accounts:
 
Not applicable
     
6. Fees:
         
(a) Closing Fee:
 
$369,250
     
(b) Facility Fee:
   

 
 
Schedule A - Page 5

--------------------------------------------------------------------------------


 
 
(i) Initial Term Facility Fee:
 
An amount equal to one-half of one percent (.5%) per annum of the Term Loans
     
(ii) Renewal Term(s) Facility Fee:
 
An amount equal to one-half of one percent (.5%) per annum of the Term Loans.
     
(c) Servicing Fee:
 
An amount equal to three-tenths of one percent (.3%) of the then outstanding
Revolving Loans.
     
(d) Unused Line Fee:
 
Two-tenths of one percent (.2%)
     
(e) Minimum Borrowing Fee:
         
(i) Applicable period:
 
Not applicable
     
(ii) Date payable:
 
Not applicable
     
(f) Success Fee:
 
Not applicable
     
(g) Shares:
 
500,000 common shares of stock of Titan Global Holdings, Inc.
     
(h) Early Termination Fee:
 
An amount equal to 1.0% of the sum of the Maximum Facility Amount and the amount
of the Term Loans, if such prepayment occurs two (2) years or more prior to the
end of the Initial Term
     
(i) Credit Accommodation Fees:
 
Not applicable
     
(j) Bifurcation Fee:
 
An amount equal to 1.0% of the then outstanding Loans.
     
(k) Administration Fee:
 
$20,000 per month
     
7. Initial Maturity Date:
 
December 29, 2009
     
8. Financial Covenants:
         
(a) Capital Expenditure Limitation:
 
Not applicable
     
(b) Minimum Net Worth Requirement:
 
Not applicable
     
(c) Minimum Tangible Net Worth:
 
Not applicable
     
(d) Minimum Working Capital:
 
Not applicable

 
 
Schedule A - Page 6

--------------------------------------------------------------------------------


 
 
(e) Maximum Cumulative Net Loss:
 
$1,000,000 on a cumulative basis for the period from September 1, 2006 through
the end of the Term
     
(f) Minimum Cumulative Net Income:
 
Not applicable
     
(g) Maximum Leverage Ratio:
 
Not applicable
     
(h) Limitation on Purchase Money Security Interests:
 
$1,000,000
     
(i) Limitation on Equipment Leases:
 
$1,000,000
     
(j) Additional Financial Covenants:
 
None
     
9. Borrowers Information:
         
(a) With respect to Titan Global Holdings, Inc.:
         
(1) Prior Names of Borrower:
 
Ventures-National Incorporated
     
(2) Prior Trade Names of Borrower:
 
Titan General Holdings, Inc.
     
(3) Existing Trade Names of Borrower:
 
None
     
(4) Inventory Locations:
 
Not applicable
     
(5) Other Locations:
 
407 International Parkway, Suite 403, Richardson, TX 75081
     
(6) Litigation:
 
None
     
(7) Ownership of Borrower:
 
There are approximately 1,316 holders of record of Titan Global Holding, Inc.’s
Common Stock.
     
(8) Subsidiaries (and ownership thereof):
 
Borrower owns 100% interest in each of (i) Oblio Telecom, Inc., (ii) Titan
Wireless Communications, Inc., (iii) Titan PCB East, Inc. and (iv)Titan PCB
West, Inc.
     
(9) Facsimile Numbers:
   

 
 
Schedule A - Page 7

--------------------------------------------------------------------------------


 
 
(a)  Borrower:
 
(972) 470-9100
     
(b)  Lender:
 
(212) 896-9199
     
(b) With respect to Titan PCB West, Inc.:
         
(1) Prior Names of Borrower:
 
Titan EMS, Manufacturing Holding Corporation, SVPC Partners LLC
     
(2) Prior Trade Names of Borrower:
 
None
     
(3) Existing Trade Names of Borrower:
 
None
     
(4) Inventory Locations:
 
44358 Old Warm Springs Blvd, Fremont, CA 94538
     
(5) Other Locations:
 
None
     
(6) Litigation:
 
None
     
(7) Ownership of Borrower:
 
Owned by Titan Global Holdings, Inc.
     
(8) Subsidiaries (and ownership thereof):
 
None
     
(9) Facsimile Numbers:
         
(a) Borrower:
 
(510) 824-1201
     
(b) Lender:
 
(212) 896-9199
     
(c) With respect to Titan PCB East, Inc.:
         
(1) Prior Names of Borrower:
 
None
     
(2) Prior Trade Names of Borrower:
 
None
     
(3) Existing Trade Names of Borrower:
 
None
     
(4) Inventory Locations:
 
Two Industrial Way, Amesbury, MA 01913

 
 
Schedule A - Page 8

--------------------------------------------------------------------------------


 
 
(5) Other Locations:
 
None
     
(6) Litigation:
 
None
     
(7) Ownership of Borrower:
 
Owned by Titan Global Holdings, Inc.
     
(8) Subsidiaries (and ownership thereof):
 
None
     
(9) Facsimile Numbers:
         
(a) Borrower:
 
(978) 388-8991
     
(b) Lender:
 
(212) 896-9199
     
(d) With respect to Oblio Telecom, Inc.:
         
(1) Prior Names of Borrower:
 
None
     
(2) Prior Trade Names of Borrower:
 
Oblio Telecom, LLP
     
(3) Existing Trade Names of Borrower:
 
None
     
(4) Inventory Locations:
 
407 International Parkway, Suite 403, Richardson, TX 75081
     
(5) Other Locations:
 
(i) Cellstar - 6013 Royal Ln, Coppell, TX, 75019
         
(ii) Ontronics - 850 N. Dorothy #510, Richardson, TC 75081
     
(6) Litigation:
 
(i) Oblio v. AT&T Corp. in the United States District Court Northern District of
Texas
         
(ii) Oblio v. AT&T Corp.- AAA Arbitration
     
(7) Ownership of Borrower:
 
Owned by Titan Global Holdings, Inc.
     
(8) Subsidiaries (and ownership thereof):
 
Borrower owns 100% interest in each of Pinless, Inc. and Start Talk Inc.
     
(9) Facsimile Numbers:
         
(a) Borrower:
 
(972) 470-9105

 
 
Schedule A - Page 9

--------------------------------------------------------------------------------


 
 
(b) Lender:
 
(212) 896-9199
     
(e) With respect to Titan Wireless Communications, Inc.:
         
(1) Prior Names of Borrower:
 
None
     
(2) Prior Trade Names of Borrower:
 
None
     
(3) Existing Trade Names of Borrower:
 
None
     
(4) Inventory Locations:
 
407 International Parkway, Suite 403, Richardson, TX 75081
     
(5) Other Locations:
 
(i) Cellstar - 6013 Royal Ln, Coppell, TX, 75019
         
(ii) Ontronics - 850 N. Dorothy #510, Richardson, TC 75081
     
(6) Litigation:
 
None
     
(7) Ownership of Borrower:
 
Owned by Titan Global Holdings, Inc.
     
(8) Subsidiaries (and ownership thereof):
 
None
     
(9) Facsimile Numbers:
         
(a) Borrower:
 
(972) 470-9105
     
(b) Lender:
 
(212) 896-9199
     
(f) With respect to Start Talk Inc.:
         
(1) Prior Names of Borrower:
 
None
     
(2) Prior Trade Names of Borrower:
 
None
     
(3) Existing Trade Names of Borrower:
 
None
     
(4) Inventory Locations:
 
None

 
 
Schedule A - Page 10

--------------------------------------------------------------------------------


 
 
(5) Other Locations:
 
407 International Parkway, Suite 403, Richardson, TX 75081
     
(6) Litigation:
 
None
     
(7) Ownership of Borrower:
 
Owned by Oblio Telecom, Inc.
     
(8) Subsidiaries (and ownership thereof):
 
None
     
(9) Facsimile Numbers:
         
(a) Borrower:
 
(972) 470-9105
     
(b) Lender:
 
(212) 896-9199
     
(g) With respect to Pinless, Inc.:
         
(1) Prior Names of Borrower:
 
None
     
(2) Prior Trade Names of Borrower:
 
None
     
(3) Existing Trade Names of Borrower:
 
None
     
(4) Inventory Locations:
 
None
     
(5) Other Locations:
 
407 International Parkway, Suite 403, Richardson, TX 75081
     
(6) Litigation:
 
None
     
(7) Ownership of Borrower:
 
Owned by Oblio Telecom, Inc.
     
(8) Subsidiaries (and ownership thereof):
 
None
     
(9) Facsimile Numbers:
         
(a) Borrower:
 
(972) 470-9105
     
(b) Lender:
 
(212) 896-9199
     
10. Description of Real Property:
 
N/A
     
11. Lender's Bank:
 
Bank of America

 
 
Schedule A - Page 11

--------------------------------------------------------------------------------


 
 
12. Other Covenants:
 
(a)  Upon Lender's request, and, in any event, not earlier than 30 days before
each anniversary of the date of the Agreement during the Term, and not later
than 30 days after each anniversary of the date of the Agreement during the
Term, and at such other times as Lender may request, Borrowers will cause to be
prepared and delivered to Lender an updated auction sale value appraisal of
Borrowers’ Equipment (the "Updated Equipment Appraisal") by an independent
appraiser acceptable to Lender, each of which Updated Equipment Appraisals shall
include all Equipment acquired by Borrowers after the date of the Agreement.
     
13. Exceptions to Negative Covenants:
 
[to be inserted]
     
14. Commercial Tort Claims
 
[to be inserted]



 
Schedule A - Page 12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrowers and Lender have signed this Schedule A as of the
date set forth in the heading to the Agreement.
 
Borrowers:
    Lender:        
TITAN GLOBAL HOLDINGS, INC.
    GREYSTONE BUSINESS CREDIT II LLC                 By     By

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

Its Authorized Signatory

--------------------------------------------------------------------------------

     

 
TITAN PCB WEST, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
TITAN PCB EAST, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
OBLIO TELECOM, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
TITAN WIRELESS COMMUNICATIONS, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
START TALK INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
PINLESS, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 


Signature Page to Schedule A to Loan and Security Agreement
 

--------------------------------------------------------------------------------


 
Schedule B
 
Definitions
 
This Schedule is an integral part of the Loan and Security Agreement among Titan
Global Holdings, Inc., Titan PCB West, Inc., Titan PCB East, Inc., Oblio
Telecom, Inc., Titan Wireless Communications, Inc., Start Talk Inc., Pinless,
Inc. and Greystone Business Credit II LLC (the "Agreement").
 
As used in the Agreement, the following terms have the following meanings:
 
"Account" has the meaning set forth in the UCC.
 
"Account Debtor" has the meaning set forth in the UCC.
 
"Account Proceeds" has the meaning set forth in Section 4.1.
 
"Accounts Advance Rate" means the percentage set forth in Section 1(b)(i) of
Schedule A.
 
"Accounts Sublimit" means the amount set forth in Section 1(c) of Schedule A.
 
"Advance Rates" means, collectively, the Accounts Advance Rate and the Inventory
Advance Rate.
 
"Affiliate" means, with respect to any Person, a relative, partner, shareholder,
member, manager, director, officer, or employee of such Person, any parent or
subsidiary of such Person, or any Person controlling, controlled by or under
common control with such Person or any other Person affiliated, directly or
indirectly, by virtue of family membership, ownership, management or otherwise.
 
"Agreement" and "this Agreement" mean the Loan and Security Agreement of which
this Schedule B is a part and the Schedules thereto.
 
"Availability" has the meaning set forth in Section 1.1(a)
 
"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101
et seq.).
 
"Bifurcation Fee" has the meaning set forth in Section 7.2.
 
"Blocked Account" has the meaning set forth in Section 4.1.
 
"Borrower” and “Borrowers” has the meaning set forth in the heading to the
Agreement.
 
Schedule B - Page 1

--------------------------------------------------------------------------------


 
"Borrowers' Address" has the meaning set forth in the heading to the Agreement.
 
"Business Day" means a day other than a Saturday or Sunday or any other day on
which Lender or banks in New York are authorized to close.
 
"Capital Expenditure Advance" has the meaning set forth in Section 1.1(b).
 
"Capital Expenditure Equipment" means Eligible Equipment acquired by Borrowers
after the date of this Agreement with Capital Expenditure Advances.
 
"Cash Flow" means with respect to any period, net income plus depreciation and
amortization for such period, minus interest payable in cash during such period,
minus actual principal payments made with respect to long term debt during such
period.
 
"Chattel Paper" has the meaning set forth in the UCC.
 
"Closing Fee" has the meaning set forth in Section 2.2(a).
 
"Collateral" means all property and interests in property in or upon which a
security interest or other Lien is granted pursuant to this Agreement or the
other Loan Documents, including all of the property of Borrowers described in
Section 3.1.
 
"Commercial Tort Claims" has the meaning set forth in the UCC.
 
"Credit Accommodation" has the meaning set forth in Section 1.1(a).
 
"Credit Accommodation Balance" means the sum of (i) the aggregate undrawn face
amount of all outstanding Credit Accommodations and (ii) all interest, fees and
costs due or, in Lender's estimation, likely to become due in connection
therewith.
 
"Credit Accommodation Fees" has the meaning set forth in Section 2.2(h).
 
"Credit Accommodation Limit" means the amount set forth in Section 1(e) of
Schedule A.
 
"Default" means any event which with notice or passage of time, or both, would
constitute an Event of Default.
 
"Default Rate" has the meaning set forth in Section 2.1.
 
"Deposit Account" has the meaning set forth in the UCC.
 
"Dilution Percentage" means the gross amount of all returns, allowances,
discounts, credits, write-offs and similar items relating to a Borrower's
Accounts computed as a percentage of such Borrower's gross sales, calculated on
a ninety (90) day rolling average.
 
Schedule B - Page 2

--------------------------------------------------------------------------------


 
"Document" has the meaning set forth in the UCC.
 
"Early Termination Fee" has the meaning set forth in Section 7.2.
 
"Electronic Chattel Paper" has the meaning set forth in the UCC.
 
"Eligible Account" means, at any time of determination, an Account which
satisfies the general criteria set forth below and which is otherwise acceptable
to Lender (provided, that Lender may, in its sole discretion, change the general
criteria for acceptability of Eligible Accounts upon at least fifteen days'
prior notice to Borrowers). An Account shall be deemed to meet the current
general criteria if (i) neither the Account Debtor nor any of its Affiliates is
an Affiliate, creditor or supplier of any Borrower; (ii) it does not remain
unpaid more than the earlier to occur of (A) the number of days after the
original invoice date set forth in Section 5(a) of Schedule A or (B) the number
of days after the original invoice due date set forth in Section 5(b) of
Schedule A; (iii) the Account Debtor or its Affiliates are not past due on other
Accounts owing to any Borrower comprising more than 50% of all of the Accounts
owing to such Borrower by such Account Debtor or its Affiliates; (iv) all
Accounts owing by the Account Debtor or its Affiliates do not represent more
than (A) for the period from the date hereof through March 31, 2007, 20% of all
otherwise Eligible Accounts and (B) for the period from April 1, 2007 through
the end of the Term, 18% of all otherwise Eligible Accounts (provided, that
Accounts which are deemed to be ineligible solely by reason of this clause (iv)
shall be considered Eligible Accounts to the extent of the amount thereof which
does not exceed the applicable percentage of all otherwise Eligible Account as
set forth in this clause (iv)); (v) no covenant, representation or warranty
contained in this Agreement with respect to such Account (including any of the
representations set forth in Section 5.4) has been breached; (vi) the Account is
not subject to any contra relationship, counterclaim, dispute or set-off
(provided, that Accounts which are deemed to be ineligible solely by reason of
this clause (vi) shall be considered Eligible Accounts to the extent of the
amount thereof which is not affected by such contra relationships,
counterclaims, disputes or set-offs); (vii) the Account Debtor's chief executive
office or principal place of business is located in the United States or
Provinces of Canada which have adopted the Personal Property Security Act or a
similar act, unless (A) the sale is fully backed by a letter of credit, guaranty
or acceptance acceptable to Lender in its sole discretion, and if backed by a
letter of credit, such letter of credit has been issued or confirmed by a bank
satisfactory to Lender, is sufficient to cover such Account, and if required by
Lender, the original of such letter of credit has been delivered to Lender or
Lender's agent and the issuer thereof notified of the assignment of the proceeds
of such letter of credit to Lender or (B) such Account is subject to credit
insurance payable to Lender issued by an insurer and on terms and in an amount
acceptable to Lender; (viii) it is absolutely owing to a Borrower and does not
arise from a sale on a bill-and-hold, guarantied sale, sale-or-return,
sale-on-approval, consignment, retainage or any other repurchase or return basis
or consist of progress billings; (ix) Lender shall have verified the Account in
a manner satisfactory to Lender; (x) the Account Debtor is not the United States
of America or any state or political subdivision (or any department, agency or
instrumentality thereof), unless such Borrower has complied with the Assignment
of Claims Act of 1940 (31 U.S.C. §203 et seq.) or other applicable similar state
or local law in a manner satisfactory to Lender; (xi) it is at all times subject
to Lender's duly perfected, first priority security interest and to no other
Lien that is not a Permitted Lien, and the goods giving rise to such Account
(A) were not, at the time of sale, subject to any Lien except Permitted Liens
and (B) have been delivered to and accepted by the Account Debtor, or the
services giving rise to such Account have been performed by such Borrower and
accepted by the Account Debtor; (xii) the Account is not evidenced by Chattel
Paper or an Instrument of any kind and has not been reduced to judgment;
(xiii) the Account Debtor's total indebtedness to such Borrower does not exceed
the amount of any credit limit established by such Borrower or Lender and the
Account Debtor is otherwise deemed to be creditworthy by Lender (provided, that
Accounts which are deemed to be ineligible solely by reason of this
clause (xiii) shall be considered Eligible Accounts to the extent the amount of
such Accounts does not exceed the lower of such credit limits); (xiv) there are
no facts or circumstances existing, or which could reasonably be anticipated to
occur, which might result in any adverse change in the Account Debtor's
financial condition or impair or delay the collectibility of all or any portion
of such Account; (xv) Lender has been furnished with all documents and other
information pertaining to such Account which Lender has requested, or which
Borrowers are obligated to deliver to Lender, pursuant to this Agreement;
(xvi) no Borrower has made an agreement with the Account Debtor to extend the
time of payment thereof beyond the time periods set forth in clause (ii) above;
and (xvii) no Borrower has posted a surety or other bond in respect of the
contract under which such Account arose.
 
Schedule B - Page 3

--------------------------------------------------------------------------------


 
"Eligible Equipment" means, at any time of determination, Equipment owned by
Borrowers which is not subject to any Lien (other than the Lien granted to
Lender pursuant to the Agreement) and which Lender, in its sole discretion,
deems to be eligible for borrowing purposes.
 
"Eligible Inventory" means, at any time of determination, Inventory (other than
packaging materials and supplies) which satisfies the general criteria set forth
below and which is otherwise acceptable to Lender (provided, that Lender may, in
its sole discretion, change the general criteria for acceptability of Eligible
Inventory upon at least fifteen days' prior written notice to Borrowers).
Inventory shall be deemed to meet the current general criteria if (i) it
consists of raw materials or finished goods, or work-in-process that is readily
marketable in its current form; (ii) it is in good, new and saleable condition;
(iii) it is not slow-moving, obsolete, unmerchantable, returned or repossessed;
(iv) it is not in the possession of a processor, consignee or bailee, or located
on premises leased or subleased to any Borrower, or on premises subject to a
mortgage in favor of a Person other than Lender, unless such processor,
consignee, bailee or mortgagee or the lessor or sublessor of such premises, as
the case may be, has executed and delivered all documentation which Lender shall
require to evidence the subordination or other limitation or extinguishment of
such Person's rights with respect to such Inventory and Lender's right to gain
access thereto; (v) it meets all standards imposed by any governmental agency or
authority; (vi) it conforms in all respects to any covenants, warranties and
representations set forth in the Agreement; (vii) it is at all times subject to
Lender's duly perfected, first priority security interest and no other Lien
except a Permitted Lien; and (viii) it is situated at an Inventory Location
listed in Sections 9(a)(4), 9(b)(4), 9(c)(4), 9(d)(4), 9(e)(4), 9(f)(4) or
9(g)(4) of Schedule A or other location of which Lender has been notified as
required by Section 5.8.
 
Schedule B - Page 4

--------------------------------------------------------------------------------


 
"Eligible Real Property" means, at any time of determination, Real Property
owned by any Borrower which Lender, in its sole discretion, deems to be eligible
for borrowing purposes.
 
"Equipment" has the meaning set forth in the UCC.
 
"Equipment Advance" has the meaning set forth in Section 1.1(b).
 
"ERISA" means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.
 
"Event of Default" has the meaning set forth in Section 8.1.
 
"Facility Fees" means, collectively, the Initial Term Facility Fee and the
Renewal Term Facility Fee.
 
"Federal Excise Tax Refund" means any refund payment or similar benefit to a
Borrower relating to Federal Excise Taxes with respect to a Borrower, whether
received from the applicable governmental authority or from another Person,
whether made to or on behalf such Borrower, and whether received in cash, in
kind or as a credit against past or future obligations.
 
"Fixtures" has the meaning set forth in the UCC.
 
"GAAP" means generally accepted accounting principles as in effect from time to
time, consistently applied.
 
"General Intangibles" has the meaning set forth in the UCC.
 
"Goods" has the meaning set forth in the UCC.
 
"Initial Maturity Date" means the date set forth in Section 7 of Schedule A.
 
"Initial Term" has the meaning set forth in Section 7.1.
 
"Initial Term Facility Fee" has the meaning set forth in Section 2.2(b).
 
"Instrument" has the meaning set forth in the UCC.
 
"Inventory" has the meaning set forth in the UCC.
 
"Inventory Advance Rate" means the percentage(s) set forth in Section 1(b)(ii)
of Schedule A.
 
Schedule B - Page 5

--------------------------------------------------------------------------------


 
"Inventory Sublimit" means the amount(s) set forth in Section 1(d) of
Schedule A.
 
"Investment Property" has the meaning set forth in the UCC.
 
"Lender" has the meaning set forth in the heading to the Agreement.
 
"Letter-of-Credit Right" has the meaning set forth in the UCC.
 
"Lien" means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract, including rights of sellers under
conditional sales contracts or title retention agreements and reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases and other title exceptions and encumbrances affecting
property. For the purpose of this Agreement, Borrower shall be deemed to be the
owner of any property which it has acquired or holds subject to a conditional
sale agreement or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes.
 
"Loan Account" has the meaning set forth in Section 2.4.
 
"Loan Documents" means, collectively, the Agreement and all notes, guaranties,
security agreements, certificates, landlord's agreements, Lock Box and Blocked
Account agreements and all other agreements, documents and instruments now or
hereafter executed or delivered by any Borrower or any Obligor in connection
with, or to evidence the transactions contemplated by, this Agreement.
 
"Loan Limits" means, collectively, the Availability limits and all other limits
on the amount of Loans and Credit Accommodations set forth in this Agreement.
 
"Loans" means, collectively, the Revolving Loans and any Term Loan.
 
"Lock Box" has the meaning set forth in Section 4.1.
 
"Maturity Date" has the meaning set forth in Section 7.1.
 
"Maximum Facility Amount" means the amount set forth in Section 1(a) of
Schedule A.
 
"Minimum Borrowing Fee" has the meaning set forth in Section 2.2(e).
 
"Minimum Loan Amount" means the amount set forth in Section 4 of Schedule A.
 
"Monthly Average Account Turnover" means, with respect to an Account Debtor, the
average number of days existing between the original invoice date of an Account
and the actual payment for such Account, for all Accounts paid during the
preceding month.
 
Schedule B - Page 6

--------------------------------------------------------------------------------


 
"Obligations" means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrowers or any Borrower to Lender, whether evidenced by this Agreement, any
other Loan Document or otherwise whether arising from an extension of credit,
opening of a Credit Accommodation, guaranty, indemnification or otherwise
(including all fees, costs and other amounts which may be owing to issuers of
Credit Accommodations and all taxes, duties, freight, insurance, costs and other
expenses, costs or amounts payable in connection with Credit Accommodations or
the underlying goods), whether direct or indirect (including those acquired by
assignment and any participation by Lender in Borrowers' indebtedness owing to
others), whether absolute or contingent, whether due or to become due, and
whether arising before or after the commencement of a proceeding under the
Bankruptcy Code or any similar statute, including all interest, charges,
expenses, fees, attorney's fees, expert witness fees, audit fees, letter of
credit fees, Closing Fees, Facility Fees, Servicing Fees, Unused Line Fees,
Minimum Borrowing Fees, Success Fees, amounts owing under warrants, Credit
Accommodation Fees and any other sums chargeable to Borrowers under this
Agreement or under any other Loan Document.
 
"Obligor" means any guarantor, endorser, acceptor, surety or other person liable
on, or with respect to, the Obligations or who is the owner of any property
which is security for the Obligations, other than any Borrower.
 
"Overadvance Amount" means the amount set froth in Section 1(g) of Schedule A.
 
"PCB Inventory" means Inventory owned by any PCB Subsidiary.
 
"PCB Subsidiaries" means Titan PCB West, Inc. and Titan PCB East, Inc..
 
"Permitted Liens" means: (i) purchase money security interests in specific items
of Equipment in an aggregate amount not to exceed the limit set forth in
Section 8(h) of Schedule A; provided, that such Equipment is purchased on or
after the date hereof; (ii) leases of specific items of Equipment in an
aggregate amount not to exceed the limit set forth in Section 8(i) of
Schedule A; (iii) Liens for taxes not yet due and payable; (iv) additional Liens
which are fully subordinate to the security interests of Lender and are
consented to in writing by Lender; (v) security interests being terminated
concurrently with the execution of this Agreement; (vi) Liens of materialmen,
mechanics or carriers, but excluding Liens in favor of warehousemen, arising in
the ordinary course of business and securing obligations which are not
delinquent; (vii) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clause (i) or (ii) above; provided, that any extension, renewal or replacement
Lien is limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase; (viii) Liens in favor of customs and revenue authorities which
secure payment of customs duties in connection with the importation of goods;
and (ix) security deposits posted in connection with real property leases or
subleases. Lender will have the right to require, as a condition to its consent
under clause (iv) above, that the holder of the additional Lien sign an
intercreditor agreement in form and substance satisfactory to Lender, in its
sole discretion, acknowledging that the Lien is subordinate to the security
interests of Lender, and agreeing not to take any action to enforce its
subordinate Lien so long as any Obligations remain outstanding, and that
Borrowers agree that any uncured default in any obligation secured by the
subordinate Lien shall also constitute an Event of Default under this Agreement.
 
Schedule B - Page 7

--------------------------------------------------------------------------------


 
"Person" means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.
 
"Prime Rate" means, at any given time, the prime rate as quoted in The Wall
Street Journal as the base rate on corporate loans posted as of such time by at
least 75% of the nation's 30 largest banks (which rate is not necessarily the
lowest rate offered by such banks).
 
"Proceeds" has the meaning set forth in the UCC.
 
"Real Property" means the real property described in Section 10 of Schedule A.
 
"Real Property Advance" has the meaning set forth in Section 1.1(b).
 
"Released Parties" has the meaning set forth in Section 6.1.
 
"Renewal Term" has the meaning set forth in Section 7.1.
 
"Renewal Term Facility Fee" has the meaning set forth in Section 2.2(b).
 
"Reserves" has the meaning set forth in Section 1.2.
 
"Revolving Loans" has the meaning set forth in Section 1.1(a).
 
"Sale" has the meaning set forth in Section 8.2.
 
"Servicing Fee" has the meaning set forth in Section 2.2(c).
 
"Shares" has the meaning set forth in Section 2.2(g).
 
"Subsidiary" means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
capital stock or other equity interest at the time of determination.
 
Schedule B - Page 8

--------------------------------------------------------------------------------


 
"Success Fee" has the meaning set forth in Section 2.2(f).
 
"Tangible Chattel Paper" has the meaning set forth in the UCC.
 
"Tax Refunds" means collectively the Federal Excise Tax Refund and the Universal
Service Fund Refund.
 
"Term" means the period commencing on the date of this Agreement and ending on
the Maturity Date.
 
"Term Loans" means collectively Term Loan A and Term Loan B.
 
"Term Loan A" has the meaning set forth in Section 1.1(b).
 
"Term Loan B" has the meaning set forth in Section 1.1(c).
 
"UCC" means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York.
 
"Universal Service Fund Refund" means any refund payment or similar benefit to a
Borrower relating to Universal Service Fund payments with respect to a Borrower,
whether received from the applicable governmental authority or from another
Person, whether made to or on behalf of such Borrower and whether received in
cash, in kind or as a credit against future obligations.
 
"Unused Line Fee" has the meaning set forth in Section 2.2(d).
 
"Updated Equipment Appraisal" has the meaning set forth in Section 12 of
Schedule A.
 
"Wireless Inventory" means Inventory owned by Titan Wireless Communications,
Inc.
 
All accounting terms used in this Agreement, unless otherwise indicated, shall
have the meanings given to such terms in accordance with GAAP. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meanings
provided by the UCC, to the extent such terms are defined therein. The term
"including," whenever used in this Agreement, shall mean "including but not
limited to." The singular form of any term shall include the plural form, and
vice versa, when the context so requires. References to Sections, subsections
and Schedules are to Sections and subsections of, and Schedules to, this
Agreement. All references to agreements and statutes shall include all
amendments thereto and successor statutes in the case of statutes.
 
Schedule B - Page 9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrowers and Lender have signed this Schedule B as of the
date set forth in the heading to the Agreement.
 
Borrowers:
    Lender:        
TITAN GLOBAL HOLDINGS, INC.
    GREYSTONE BUSINESS CREDIT II LLC                 By     By

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

Its Authorized Signatory

--------------------------------------------------------------------------------

     

 
TITAN PCB WEST, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
TITAN PCB EAST, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
OBLIO TELECOM, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
TITAN WIRELESS COMMUNICATIONS, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
START TALK INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 
PINLESS, INC.
                      By    

--------------------------------------------------------------------------------

Its
   

--------------------------------------------------------------------------------

     

 


Signature Page to Schedule B to Loan and Security Agreement
 

--------------------------------------------------------------------------------



Exhibit A
 
FORM OF TERM NOTE A


$______________
New York, New York
 
_____________, ____

 

FOR VALUE RECEIVED, the undersigned ("Borrowers"), hereby unconditionally
promise to pay, jointly and severally, to the order of Greystone Business Credit
II LLC ("Lender"), a ______________ limited liability company having an address
at 152 West 57th Street, 60th Floor, New York, New York 10019, or at such other
place as the holder of this Term Note A ("Term Note") may from time to time
designate in writing, in lawful money of the United States of America and in
immediately available funds, the principal sum of ________________________ and
__/100 Dollars ($____________). Reference is hereby made to the Loan and
Security Agreement among Borrowers and Lender of even date herewith (the "Loan
Agreement") for a statement of the terms and conditions under which the loan
evidenced hereby was made and is to be repaid. This Term Note evidences a Term
Loan A Advance described in the Loan Agreement. Capitalized terms used herein
which are not otherwise specifically defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.
 
The outstanding principal balance of this Term Note shall be payable in full on
the Maturity Date. Prior thereto, the Term Note shall be repayable as set forth
in the Loan Agreement.
 
Borrowers further promise to pay interest on the outstanding principal amount
hereof from the date hereof until payment in full hereof at the per annum rate
as set forth in the Loan Agreement. Following the occurrence and during the
continuance of an Event of Default the entire outstanding principal balance of
this Term Note shall, at Lender's option, bear interest until paid in full at a
per annum rate equal to the interest rate applicable to the Term Loan from time
to time in effect plus three percent (3.0%). Until maturity, interest on the
outstanding principal amount hereof shall be payable in arrears on the first day
of each month, commencing [insert date which is the first day of the calendar
month following the month in which the advance was made] and on the Maturity
Date. After maturity, whether by acceleration or otherwise, accrued interest
shall be payable on demand. Interest as aforesaid shall be charged for the
actual number of days elapsed over a year consisting of three hundred sixty
(360) days on the actual daily outstanding balance hereof. Changes in the
interest rate provided for herein which are due to changes in the Prime Rate
shall be effective on the date of the change in the Prime Rate.
 
Notwithstanding anything to the contrary contained herein, the aggregate of all
interest hereunder and charged or collected by Lender is not intended to exceed
the highest rate permissible under any applicable law, but if it should, such
interest shall automatically be reduced to the extent necessary to comply with
applicable law and Lender will refund to Borrowers any such excess interest
received by Lender.
 
Exhibit A - Page 1

--------------------------------------------------------------------------------


 
Subject to Section 7.2 of the Loan Agreement, Borrowers may, prepay the
outstanding principal balance hereof in whole or in part. Any partial prepayment
of the Term Loan shall be applied to the unpaid installments of the Term Loan in
the inverse order of their maturities.
 
Upon and after the occurrence of an Event of Default, this Term Note may, at the
option of Lender, and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable.
 
Payments received by Lender from Borrowers on this Term Note shall be applied to
the Obligations as provided in the Loan Agreement.
 
Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are hereby waived by Borrowers.
 
THIS TERM NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
If any provision of this Term Note or the application thereof shall be held to
be void or unenforceable by any court of competent jurisdiction, such defect
shall not affect the remainder of this Term Note, which shall continue in full
force and effect. Whenever in this Term Note reference is made to Lender or
Borrowers, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns. The provisions of this Term Note
shall be binding upon each Borrower and its successors and assigns, and shall
inure to the benefit of Lender and its successors and assigns.
 
Exhibit A - Page 2

--------------------------------------------------------------------------------


 
 

        Borrowers:      
TITAN GLOBAL HOLDINGS, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
TITAN PCB WEST, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
TITAN PCB EAST, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
OBLIO TELECOM, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
TITAN WIRELESS COMMUNICATIONS, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
START TALK INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
PINLESS, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------


Exhibit A - Page 3

--------------------------------------------------------------------------------



Exhibit B
 
FORM OF TERM NOTE B


$______________
New York, New York
 
_____________, ____

 
FOR VALUE RECEIVED, the undersigned ("Borrowers"), hereby unconditionally
promise to pay, jointly and severally, to the order of Greystone Business Credit
II LLC ("Lender"), a ______________ limited liability company having an address
at 152 West 57th Street, 60th Floor, New York, New York 10019, or at such other
place as the holder of this Term Note B ("Term Note") may from time to time
designate in writing, in lawful money of the United States of America and in
immediately available funds, the principal sum of ________________________ and
__/100 Dollars ($____________). Reference is hereby made to the Loan and
Security Agreement among Borrowers and Lender of even date herewith (the "Loan
Agreement") for a statement of the terms and conditions under which the loan
evidenced hereby was made and is to be repaid. This Term Note evidences a Term
Loan B Advance described in the Loan Agreement. Capitalized terms used herein
which are not otherwise specifically defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.
 
The outstanding principal balance of this Term Note shall be payable in full on
the Maturity Date. Prior thereto, the Term Note shall be repayable as set forth
in the Loan Agreement.
 
Borrowers further promise to pay interest on the outstanding principal amount
hereof from the date hereof until payment in full hereof at the per annum rate
as set forth in the Loan Agreement. Following the occurrence and during the
continuance of an Event of Default the entire outstanding principal balance of
this Term Note shall, at Lender's option, bear interest until paid in full at a
per annum rate equal to the interest rate applicable to the Term Loan from time
to time in effect plus three percent (3.0%). Until maturity, interest on the
outstanding principal amount hereof shall be payable in arrears on the first day
of each month, commencing [insert date which is the first day of the calendar
month following the month in which the advance was made] and on the Maturity
Date. After maturity, whether by acceleration or otherwise, accrued interest
shall be payable on demand. Interest as aforesaid shall be charged for the
actual number of days elapsed over a year consisting of three hundred sixty
(360) days on the actual daily outstanding balance hereof. Changes in the
interest rate provided for herein which are due to changes in the Prime Rate
shall be effective on the date of the change in the Prime Rate.
 
Notwithstanding anything to the contrary contained herein, the aggregate of all
interest hereunder and charged or collected by Lender is not intended to exceed
the highest rate permissible under any applicable law, but if it should, such
interest shall automatically be reduced to the extent necessary to comply with
applicable law and Lender will refund to Borrowers any such excess interest
received by Lender.
 
Exhibit B - Page 1

--------------------------------------------------------------------------------


 
Subject to Section 7.2 of the Loan Agreement, Borrowers may, prepay the
outstanding principal balance hereof in whole or in part. Any partial prepayment
of the Term Loan shall be applied to the unpaid installments of the Term Loan in
the inverse order of their maturities.
 
Upon and after the occurrence of an Event of Default, this Term Note may, at the
option of Lender, and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable.
 
Payments received by Lender from Borrowers on this Term Note shall be applied to
the Obligations as provided in the Loan Agreement.
 
Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are hereby waived by Borrowers.
 
THIS TERM NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
If any provision of this Term Note or the application thereof shall be held to
be void or unenforceable by any court of competent jurisdiction, such defect
shall not affect the remainder of this Term Note, which shall continue in full
force and effect. Whenever in this Term Note reference is made to Lender or
Borrowers, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns. The provisions of this Term Note
shall be binding upon each Borrower and its successors and assigns, and shall
inure to the benefit of Lender and its successors and assigns.
 
Exhibit B - Page 2

--------------------------------------------------------------------------------



 

        Borrowers:      
TITAN GLOBAL HOLDINGS, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
TITAN PCB WEST, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
TITAN PCB EAST, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
OBLIO TELECOM, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
TITAN WIRELESS COMMUNICATIONS, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
START TALK INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 

       
PINLESS, INC.
 
   
   
  By    

--------------------------------------------------------------------------------

Its
 

--------------------------------------------------------------------------------

 


Exhibit B - Page 3

--------------------------------------------------------------------------------


 